 258325 NLRB No. 36DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondent has excepted to some of the judge™s credibilityfindings. The Board™s established policy is not to overrule an admin-
istrative law judge™s credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.2We shall modify the judge™s recommended Order to include rein-statement and make whole provisions for the discriminatees, to de-
lete the recommended bargaining order for the reasons discussed
infra, and to comport with our decision in Indian Hills Care Center,321 NLRB 144 (1996).3The Board may seek subpoena enforcement in Federal districtcourt pursuant to Sec. 11(2) of the Act, which provides:In case on contumacy or refusal to obey a subpoena issuedto any person, any United States district court or the United
States courts of any Territory or possession, within the jurisdic-
tion of which the inquiry is carried on or within the jurisdiction
of which said person guilty of contumacy or refusal to obey is
found or resides or transacts business, upon application by the
Board shall have jurisdiction to issue to such person an order
requiring such person to appear before the Board, its member,
agent, or agency, there to produce evidence if so ordered, or
there to give testimony touching the matter under investigationor in question; and any failure to obey such order of the court
may be punished by said court as a contempt thereof.4Rather, the Respondent affirmatively stated in its posthearingbrief that ‚‚[a]ll parties were represented and had the opportunity to
present evidence and cross-examine witnesses.™™5We note that that the only two examples submitted by the Re-spondent of disciplinary action resulting from acceptance of gratuity
did not occur at its Birmingham facility, but rather at the Respond-
ent™s locations in Syracuse and Atlanta.United Refrigerated Services, Inc. and JeremiahJames and United Steelworkers of America,AFLŒCIOŒCLC. Cases 10ŒCAŒ28499, 10ŒCAŒ28589, 10ŒCAŒ28610, and 10ŒRCŒ14602January 16, 1998DECISION, ORDER, AND DIRECTION OFTHIRD ELECTIONBYCHAIRMANGOULDAND
MEMBERSFOXAND
LIEBMANOn May 15, 1997, Administrative Law Judge RobertC. Batson issued the attached decision. The Respond-
ent filed exceptions and a supporting brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and brief and has de-
cided to affirm the judge™s rulings, findings,1and con-clusions as further discussed below, and to adopt the
recommended Order as modified2and set forth in fullbelow.1. We find meritless the Respondent™s exception as-serting that the Board erred in failing to pursue en-
forcement of the Respondent™s subpoena ad testi-
ficandum served on its former general manager, Den-
nis Lawrence. The record shows that the Respondent™s
counsel informed the judge at the outset of the hearing
that Lawrence would not appear voluntarily, requested
the Regional Director to begin subpoena enforcement
proceedings, and requested a continuance of the hear-
ing until enforcement was secured. The judge directed
counsel for the General Counsel to cooperate and ex-
plain to the Respondent the necessary steps to request
that the Board seek enforcement of the subpoena,3butdeclined to postpone the hearing. The judge explainedthat if it appeared at the conclusion of the General
Counsel™s case that the Respondent would be preju-
diced by Lawrence™s absence, he would reconsider the
Respondent™s request for a continuance at that time.At the conclusion of the General Counsel™s case, theRespondent™s counsel reported to the judge that it de-
sired Lawrence™s testimony with respect to only one
single complaint allegation and stated that ‚‚if we
could somehow eliminate that allegation, then we feel
comfortable proceeding without him.™™ Counsel for the
General Counsel declined to delete that one allegation.
The judge accordingly advised the parties that he
would proceed with the rest of the case, and if at the
conclusion of the Respondent™s defense it still desired
subpoena enforcement with respect to that single com-
plaint allegation, the judge would reconsider the issue
of a continuance at that time. The Respondent never
raised the issue of subpoena enforcement again at the
hearing, however. Nor did it raise the issue in its 79-
page posthearing brief to the administrative law judge.4In these circumstances, there is no merit to the Re-spondent™s exception that ‚‚the Board failed, without
reason, to initiate enforcement proceedings[.]™™ Rather,
the record establishes that the Respondent effectively
abandoned its request for subpoena enforcement.2. We agree with the judge™s finding, for the reasonsset forth by him, that the Respondent violated Section
8(a)(3) and (1) of the Act by discharging Jeremiah
James for receiving a gratuity from a truckdriver. The
Respondent contends in its exceptions that the evi-
dence shows that James in fact received a gratuity, and
that it accordingly lawfully discharged him pursuant to
the Respondent™s policy prohibiting such conduct. The
judge did in fact find that the Respondent had a rea-
sonable belief that James received a gratuity. The
judge specifically credited testimony, however, that the
practice of receiving gratuities was widely practiced at
the Respondent™s Birmingham facility involved here,
including by management personnel working at the
Birmingham location, without disciplinary action oc-
curring. In light of the credited testimony regarding the
Respondent™s practice with respect to receipt of gratu-
ities at the Birmingham facility, we agree with the
judge™s finding that the Respondent failed to prove that
it would have discharged James in the absence of his
union activities.5VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00258Fmt 0610Sfmt 0610D:\NLRB\325.027APPS10PsN: APPS10
 259UNITED REFRIGERATED SERVICES6The Respondent™s contention that it did not actually suspendKing must fail in light of the fact that it sent him home from work
on the day of the incident.We note that the judge, in analyzing the complaint allegations as-serting violation of Sec. 8(a)(3) of the Act, correctly utilized the test
set forth in Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982). The judge,
however, inadvertently characterized these complaint provisions as
alleging a refusal to hire employees. This inadvertent error does not
affect the outcome of the decision.3. We agree with the judge™s finding, for the reasonsset forth by him, that the Respondent violated Section
8(a)(3) and (1) of the Act by discharging Phillip John-
son. The Respondent™s exceptions assert that the dis-
charge was lawful because Johnson in fact violated the
Respondent™s policy against ‚‚lot jumping,™™ and that
the judge erred in finding that Johnson engaged in the
permissible practice of ‚‚force filling.™™ We need not
decide whether Johnson engaged in ‚‚force filling,™™
rather than ‚‚lot jumping,™™ because the judge found,
and the credited evidence shows, that Johnson in-
formed Supervisor Mitchum of his inability to find suf-
ficient lots to fill the order, and Johnson thereafter fol-
lowed Supervisor Mitchum™s instructions as to how to
fill out the order. In these circumstances, we agree
with the judge that the Respondent used the ‚‚lot jump-
ing™™ allegation as a pretext and that the Respondent
failed to establish that it would have discharged John-
son in the absence of his union activities.4. We agree with the judge™s finding, for the reasonsset forth by him, that the Respondent violated Section
8(a)(3) and (1) of the Act by suspending Terris King
in March 1995. The Respondent contends in its excep-
tions that it did not engage in unlawful conduct with
regard to King because, although it in fact sent him
home for a half-day on the day of the suspension, it
ultimately paid King full compensation for that work-
day and thus effectively rescinded the suspension.It is settled that under certain circumstances an em-ployer may relieve himself of liability for unlawful
conduct by repudiating the conduct. To be effective,
however, the repudiation must be timely, unambiguous,
specific in nature to the coercive conduct, and free
from other proscribed conduct. There must also be
adequate publication of the repudiation to the employ-
ees involved and there must be no proscribed conduct
after the publication. Further, the repudiation should
give assurances to employees that the employer will
not interfere with their Section 7 rights in the future.
Passavant Memorial Area Hospital, 237 NLRB 138(1978).We find that the Respondent™s conduct here did noteffectively disavow the suspension under the criteria
set forth in Passavant. There is no evidence that theRespondent notified King of any specific repudiation
of its coercive conduct, and the Respondent did not
give him assurance that in the future it would not
interfere with employee exercise of Section 7 rights.
Further, the Respondent engaged in subsequent addi-
tional proscribed conduct by unlawfully issuing King a
warning in April 1995 and imposing on him more on-
erous working conditions. We accordingly agree with
the judge™s finding that the Respondent unlawfully sus-
pended King. See Passavant, supra at 138Œ139; andMPG Transport, 315 NLRB 489 fn. 1 (1994), enfd. 91F.3d 144 (6th Cir. 1996).65. We agree with the judge™s finding that the Re-spondent violated Section 8(a)(1) of the Act by creat-
ing the impression of surveillance of employee union
activity. The judge found, based on credited testimony,
that supervisory personnel frequently made remarks to
employee Jeremiah James to demonstrate to James that
his union activities were being observed. For example,
Supervisor Mitchum threatened James with discharge
after James had signed a union authorization card. On
another occasion Mitchum questioned James about the
Union, and warned James that it would be in his best
interest to vote against the Union. Supervisor Higgins
likewise told James to watch out because the Respond-
ent was aware that he was prounion and that his name
was thus on the ‚‚hit list.™™ Warehouse Manager Clay
told James that there were certain employees General
Manager Lawrence wanted to get rid of, including
James. Supervisor Mitchum further linked his com-
ments regarding his observation of James™ union activ-
ity to James™ paralyzed son, by stating that the Re-
spondent could make it financially easierŠor harderŠ
for James to visit his son depending on whether he
voted against the Union. When considered in their en-
tirety, the Respondent™s numerous statements to John-
son would reasonably suggest to him that the Respond-
ent was closely monitoring his union activities. We ac-
cordingly agree with the judge that the record shows
that the Respondent unlawfully created the impression
of surveillance of employee union activity.6. We do not agree with the judge™s conclusion thata bargaining order may appropriately be issued in this
case pursuant to NLRB v. Gissel Packing Co., 395 U.S.575 (1969). The judge observed that the Union had
demonstrated majority status sufficient to support a
Gissel bargaining order by virtue of its winning therepresentation election conducted in the instant bar-
gaining unit on May 12, 1995. In its exceptions, the
Respondent contends that the results of the May 12,
1995 election cannot be relied on to support a Gisselbargaining order because the parties thereafter stipu-
lated to set aside that election. We agree with the Re-
spondent.The record reveals that on May 12, 1995, an elec-tion was held in Case 10ŒRCŒ14602. The tally of bal-
lots shows 22 for and 18 against the Union. Thereafter,VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00259Fmt 0610Sfmt 0610D:\NLRB\325.027APPS10PsN: APPS10
 260DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7The judge™s reliance on Benjamin Coal Co., 294 NLRB 572(1989), is misplaced. As the Board made clear in fn. 8 of its deci-
sion, the respondent in that case did not argue that it was improper
to rely on the results of the election that the parties had agreed to
set aside. Therefore, the Board did not pass on the issue. By con-
trast, in this case, the Respondent is clearly contending that the re-
sults of an election that has been set aside by stipulation of the par-
ties cannot be relied on as establishing majority status for Gisselpurposes.8The June 30 election was conducted following the parties™ stipu-lation to set aside the May 12, 1995 election. The tally of ballots
in the June 30 election showed 14 for and 26 against the Union.the Respondent filed timely objections, alleging thatcertain union misconduct interfered with employee free
choice in the election. On June 13, 1995, the parties
stipulated to set aside the May 12, 1995 election and
hold a second election.In conducting representation elections, the Boardprovides safeguards to ensure that the process is pro-
tected from conduct by either party that may interfere
with the employees™ exercise of their free choice. See
General Shoe Corp., 77 NLRB 124, 127 (1948). Underthe Board™s Rules, a party may initiate an investigation
into the circumstances surrounding an election by in-
voking the postelection objections procedure. See gen-
erally Section 102.69. If the Board determines that the
conduct of a party has interfered with the right of em-ployees to register their free choice in the election,
then the results are deemed not to reflect the uninhib-
ited desires of the employees, the election is set aside,
and a new election is directed. If, on the other hand,
the Board determines that the objections lack merit,
then the results stand, the election is deemed to be
valid, and, depending on the tally of ballots, the Board
certifies that the union is or is not the exclusive bar-
gaining representative of the bargaining unit employ-
ees.Here, although the Union won the May 12, 1995election, the Respondent filed objections, alleging that
union misconduct destroyed the conditions necessary
for a fair election. The effect of filing these objections
was to place the validity of the election in issue. How-
ever, the question whether the employees registered
their free choice in the election was never decided by
the Board, because the parties subsequently stipulated
to set aside the May 12, 1995 election and hold a sec-
ond election. Thus, we simply do not know whether
the employees™ vote in favor of union representation in
the May 12, 1995 election truly represented an expres-
sion of their real desires. We believe that this doubt
must be resolved against the General Counsel, because
he has the burden of proof on the issue of majority sta-
tus. Accordingly, we hold, in agreement with the Re-
spondent, that the results of the May 12, 1995 election
cannot be relied on in this proceeding as establishing
that the Union acquired majority status among the em-
ployees in the bargaining unit.7The General Counsel did not offer any other basisfor supporting his requested bargaining order. In thesecircumstances, we conclude that a Gissel bargainingorder is not appropriate.The judge additionally found, however, and weagree for the reasons set forth in his decision, that the
Respondent engaged in objectionable conduct during
the critical period leading up to the second election
conducted on June 30, 1995.8We accordingly find thatthe second election must be set aside due to the objec-
tionable conduct, and we shall direct that a third elec-tion be held.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified and set forth in full below and orders that the
Respondent, United Refrigerated Services, Inc., Bir-
mingham, Alabama, its officers, agents, successors,
and assigns, shall1. Cease and desist from
(a) Threatening its employees with discharge be-cause of their union activities.(b) Creating the impression that it is engaged in sur-veillance of its employees™ union activities.(c) Promising its employees improved working con-ditions and promotions in order to defeat their organiz-
ing efforts.(d) Telling its employees that it knows that employ-ees are contacting the National Labor Relations Board.(e) Changing the working conditions, imposing moreonerous working conditions, warning, suspending, and
discharging its employees because of their union ac-
tivities.(f) In any other manner interfering with, restraining,or coercing employees in the exercise of the rights
guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Within 14 days from the date of this Order, offerJeremiah James and Phillip Johnson full reinstatement
to their former jobs or, if those jobs no longer exist,
to substantially equivalent positions, without prejudice
to their seniority or any other rights or privileges pre-
viously enjoyed.(b) Make Jeremiah James, Phillip Johnson, andTerris King whole for any loss of earnings and other
benefits suffered as a result of the discrimination
against them, with interest, in the manner set forth in
the remedy section of the judge™s decision.(c) Within 14 days from the date of this Order, re-move from its files any reference to the unlawful
warnings, suspensions, and discharges, and within 3
days thereafter notify Jeremiah James, Phillip Johnson,
Daryl Craig, and Terris King in writing that this hasVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00260Fmt 0610Sfmt 0610D:\NLRB\325.027APPS10PsN: APPS10
 261UNITED REFRIGERATED SERVICES9If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of the
National Labor Relations Board™™ shall read ‚‚Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™been done and that the warnings, suspensions, and dis-charges will not be used against them in any way.(d) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination
and copying, all payroll records, social security pay-
ment records, timecards, personnel records and reports,
and all other records necessary to analyze the amount
of backpay due under the terms of this Order.(e) Within 14 days after service by the Region, postat its place of business in Birmingham, Alabama, cop-
ies of the attached notice marked ‚‚Appendix.™™9Cop-ies of the notice, on forms provided by the Regional
Director for Region 10, after being signed by the Re-
spondent™s authorized representative, shall be posted
by the Respondent and maintained for 60 consecutive
days in conspicuous places including all places where
notices to employees are customarily posted. Reason-
able steps shall be taken by the Respondent to insure
that the notices are not altered, defaced, or covered by
any other material. In the event that, during the pend-
ency of these proceedings, the Respondent has gone
out of business or closed the facility involved in these
proceedings, the Respondent shall duplicate and mail,
at its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since March 1, 1995.(f) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.[Direction of Third Election omitted from publica-tion.]APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
threaten our employees with dis-charge because of their union activities.WEWILLNOT
create the impression among our em-ployees that we are engaged in surveillance of their
union activities.WEWILLNOT
promise our employees improvedworking conditions and promotions in order to defeat
their organizing efforts.WEWILLNOT
tell our employees that we know thatemployees are contacting the National Labor Relations
Board.WEWILLNOT
change the working conditions andimpose more onerous working conditions on our em-
ployees because of their union activities.WEWILLNOT
warn, suspend, or discharge our em-ployees because of their union activities.WEWILLNOT
in any other manner interfere with,restrain, or coerce you in the exercise of rights guaran-
teed you by Section 7 of the Act.WEWILL
, within 14 days from the date of theBoard™s Order, offer Jeremiah James and Phillip John-
son full reinstatement to their former jobs or, if those
jobs no longer exist, to substantially equivalent posi-
tions, without prejudice to their seniority or any other
rights or privileges previously enjoyed.WEWILL
make Jeremiah James, Phillip Johnson,and Terris King whole for any loss of earnings and
other benefits resulting from the discrimination against
them, less any net interim earnings, plus interest.WEWILL
, within 14 days from the date of theBoard™s Order, remove from our files any reference to
the unlawful warnings, suspensions, and discharges of
Jeremiah James, Phillip Johnson, Daryl Craig, and
Terris King and WEWILL
, within 3 days thereafter, no-tify each of them in writing that this has been done
and that the warnings, suspensions, and discharges will
not be used against them in any way.UNITEDREFRIGERATEDSERVICES, INC.Jeffrey D. Williams, Esq., for the General Counsel.Russell A. Gunter, Esq. and Anita T. Lechner, Esq.(McGlinchey, Stafford & Lang), of Little Rock, Arkansas,and New Orleans, Louisiana, for the Respondent.Homer Wilson, Esq., of Birmingham, Alabama, for theCharging Party.DECISIONROBERTC. BATSON, Administrative Law Judge. This hear-ing was held in Birmingham, Alabama, on April 16, 17, and
18, 1996. The charge in Case 10ŒCAŒ28499 was filed on
June 2 and amended on June 21, 26, and 29, August 10, and
September 22, 1995. The charge in Case 10ŒCAŒ28589 was
filed on July 6 and amended on July 27 and August 10,
1995. The charge in Case 10ŒCAŒ28610 was filed on JulyVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00261Fmt 0610Sfmt 0610D:\NLRB\325.027APPS10PsN: APPS10
 262DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
18, 1995. A consolidated complaint issued on September 28,1995.The Respondent, the Charging Party, and the GeneralCounsel were represented and were afforded full opportunity
to be heard, to examine and cross-examine witnesses, and to
introduce evidence. On consideration of the entire record and
briefs filed by Respondent and the General Counsel, I make
the followingFINDINGSOF
FACTI. JURISDICTIONRespondent admitted that it is an employer engaged in thebusiness of cold storage warehousing. It is a Delaware cor-
poration with facilities located in Birmingham, Alabama. Re-
spondent admitted that it shipped goods in excess of $50,000
directly from its Birmingham, Alabama facilities to cus-
tomers located outside Alabama during the past calendar
year. Respondent admitted that has been an employer at ma-
terial times within the meaning of Section 2(2), (6), and (7)
of the National Labor Relations Act (the Act).II. LABORORGANIZATION
Respondent admitted that United Steelworkers of America,AFLŒCIOŒCLC is a labor organization.III. THEALLEGEDUNFAIRLABORPRACTICES
A. The 8(a)(1) AllegationsThreat of DischargeBy Dennis Lawrence in February or March 1995: Ware-house Manager Jeffrey Clay admitted that during March and
April 1995, he told Jeremiah James that there were certain
employees that Dennis Lawrence would like to get rid of in-
cluding P.J., T.K., Jeremiah James, and both Daryls. Daryl

Craig and another Daryl whose name Clay could not recall.
P.J. is Phillip Johnson. T.K. is Terris King.
After Jeremiah James wrote Respondent, the EEOC, andthe NLRB on April 29, 1995, complaining that Respondent
engaged in racial and union discrimination, Dennis Lawrencecalled James into his office. Lawrence told James that Re-
spondent Management Official Gail Adams had phoned and
she wanted him to discharge James. Lawrence told James
that he had told Adams that there was no reason to fire him
that Jeremiah James was a good worker. Lawrence said,
‚‚Jeremiah, there™s nothing for me to fire you for. I can™t
walk into a courtroom and tell somebody that there was
something for me to fire you for. It™s just not.™™After receiving a second warning before the May 12, 1995election, Phillip Johnson met with Operations Manager James
Mitchum and General Manager Dennis Lawrence. Johnson
testified that he asked Lawrence why was he writing him up
for stuff that he was not writing up anybody else. Lawrence
told Johnson that ‚‚it seemed like you™re unhappy here. Why
don™t you just leave? You™re making it bad for everybody
else.™™ Before he left the office, Lawrence said something
like, ‚‚As sure as God makes green apples, I™m gonna fire
you, Peanut Butter, the next time I catch you talking.™™ Pea-
nut Butter was Johnson™s nickname.B. Findings1. CredibilityI credit the testimony of Jeffrey Clay, Jeremiah James, andPhillip Johnson. Dennis Lawrence did not testify. As shown
in more detail here, I do not credit the testimony of James
Mitchum.2. ConclusionsThe credited testimony of Jeffrey Clay showed that from1994, Dennis Lawrence identified employees Phillip Johnson,
Terris King, Jeremiah James, and Daryl Craig as employees
that he would like to discharge. The full record as shown
here shows that those employees were involved in union ac-
tivities in 1994 and that Dennis Lawrence was aware of their
union activities.The credited testimony of Jeremiah James proved that hewas threatened with discharge by Dennis Lawrence after
April 29, 1995, when Lawrence told him that Respondent
Vice President Gail Adams wanted to discharge James after
James wrote the EEOC and the NLRB. Respondent argued
that Gail Adams testified to the contrary. Nevertheless, the
testimony as to what Dennis Lawrence said is not rebutted.
Lawrence™s comments, even if Adams never made such a
statement, constitute a threat of discharge from a high rank-
ing official. Phillip Johnson™s credited testimony proved that
Lawrence threatened him with discharge before the May 12,
1995 election because of Johnson™s union activities. Law-
rence told Johnson that Johnson was unhappy and was mak-
ing it bad for everybody else. The only activity that Johnson
was shown to have engaged in that upset Lawrence was his
union activity.I find that Lawrence™s threats of discharge stemmed fromhis belief that Jeremiah James and Phillip Johnson were en-
gaged in union activities and those threats constitute viola-
tions of Section 8(a)(1) of the Act.By James Mitchum: Shortly after March 24, 1995, JamesMitchum came to Terris King in the railcar where King was
working. Mitchum told King that it was gonna get kind of
rough in there. Mitchum said, ‚‚The union™s gonna try to
come back in again and we want to get the union out of
here. Give me a chance and let me get everything situated
and we™ll get together and we won™t have a union in here.™™
King said that he had heard the same thing before. Mitchum
said, ‚‚Well, just give me a chance and believe me, after you
give me this chance, you won™t want to vote for the union.™™
King testified that Mitchum also said, ‚‚T.K., I™ll tell you

just like this. I got you out here for a reason, and if anything
happens, if I catch you talking or out of your work area,
you™ll be written up. If I even hear you talking about the
union, you™re gonna be fired. So, this is the situation you put
me in for not being on your team.™™Around and after March 1995, Jeremiah James had severalconversations with James Mitchum regarding the Union. On
several of those occasions, Mitchum asked James why did
the employees want a union. He told James that he had a
family to support. During a conversation in the freezer,
Mitchum questioned James about the Union. James asked if
Mitchum was still harassing him about the Union and
Mitchum replied yes and that he did not want a union in
there. Mitchum said that James had a family, that he knewVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00262Fmt 0610Sfmt 0610D:\NLRB\325.027APPS10PsN: APPS10
 263UNITED REFRIGERATED SERVICESJames was having financial problems with his family, andthat it would be in James™ best interest to vote against the
Union.After Jeremiah James signed his union card in March1995, Mitchum told James that he could not continue attend-
ing computer class. James asked why and Mitchum re-
sponded, ‚‚Cause I™m gonna fire you.™™ James asked if the
union activities had anything to do with it and Mitchum re-
plied, ‚‚Yeah, you know the consequences of it.™™James testified that Mitchum made an array of threats onoccasions before the May 1995 election, telling James that
he was gonna get rid of him. On one occasion Mitchum told
James that James could ‚‚kiss [his] job good-bye.™™On May 12, 1995, immediately after Jeremiah James votedin the NLRB election, James Mitchum talked to James at the
rail dock. Mitchum told James that it won™t be long now. He
said that James would not be with them long. James replied,
‚‚You keep threatening me but you don™t even know how I
voted.™™ Mitchum said that it didn™t matter how James voted
that James was on his list and he was gonna get rid of him
anyway. James testified that Mitchum said that he was going
to get rid of T.K., Daryl Craig, Phillip Johnson, and James.
Jeremiah James also recalled a conversation whereMitchum told him to stop filing charges against him at the
Labor Relations Board. After looking at his affidavit, James
testified that conversation occurred in June 1995. Mitchum
said that was hurting his job. He wanted to bring his family
to Birmingham but they would not come because they were
not sure he would have a job. Mitchum said that he felt his
job was in jeopardy because one of the reasons he was hired
was to keep the Union from coming in and that a group in-
cluding James, Daryl Craig, Vincent Banks, Terris King, and
Lipsey were gonna be fired. Mitchum also said that James™
family would be better off with James having a job than with
him not having a job.James Mitchum testified that he is now manager of Re-spondent™s transload facility. Before that he was operations
manager for the main warehouse in Birmingham. He held
that position from his first hiring by Respondent in Septem-
ber 1994. His immediate supervisor at the warehouse was
Dennis Lawrence. Supervisors Jesse Jenkins and Jeff Clay
reported to Mitchum.Mitchum testified that when he was interviewed for thejob by Dennis Lawrence, Lawrence told him there was an ef-
fort to organize for the Union in 1994 and one of Mitchum™s
challenges would be to improve employee relations. He de-
nied that Lawrence told him that he was to weed out union
supporters. Mitchum denied there was ever a hit list. He de-
nied that he told supervisors or employees that employee per-
formance was to be monitored because the employee was in
favor of the Union or in the hope that the employee would
be terminated.Mitchum admitted that he had conversations with JeremiahJames regarding the Union. He recalled talking in the freezer
where James told Mitchum of concerns he had with Re-
spondent. James expressed that he felt that Dennis Lawrence
was racist and that he did not like the way Mitchum talked
to him. James told Mitchum that he was going to fight the
Company for a union. Mitchum testified that he was sur-
prised by James™ comments and that he had no clue about
the employees™ union activities before the Union filed its pe-
tition.James Mitchum testified that he first learned of the unionorganizing campaign on March 27, 1996, when Respondent
received the Union™s petition. Before that he had no knowl-
edge that the employees were engaged in any type of union
activity. Mitchum denied that he ever threatened employees
with adverse action, because the employees supported the
Union. He denied that he ever promised employees anything
if they voted against the Union. He denied that he ever spied
on employees™ union activities or that he ever interrogated
employees about the Union. Mitchum denied that he offered
anyone including Terris King, a supervisory position because
of the Union. He denied that he ever gave the employees the
impression that he was engaged in surveillance.Mitchum admitted that he did ask King of his interest ina supervisory job in February 1995.He denied there was a mention of union during that con-versation. King replied that he might be interested and asked
if there was an opening. Mitchum testified that he told King
there was not an opening. Mitchum denied that he told King
there would be an additional $5000 salary if King accepted
the supervisory position. He denied that he ever offered King
a supervisory job.C. Findings1. CredibilityI credit the testimony of Terris King and Jeremiah James.As shown in more detail here, I do not credit the testimony
of James Mitchum in view of his demeanor and the full
record. I found portions of Mitchum™s testimony were not
believable.2. ConclusionsThe credited testimony of Terris King proved that he wasthreatened with discharge by James Mitchum if he was found
talking about the Union. The credited testimony of Jeremiah
James proved that James Mitchum interrogated him about
union activities and threatened James with discharge on sev-
eral occasions both before and after the May 12, 1995 elec-
tion because of James™ union activities. Immediately after
James voted on May 12, Mitchum threatened to discharge
James, Phillip Johnson, Daryl Craig, and Terris King because
those employees were on a hit list. The full record proved
that Respondent maintained a hit list during 1994 and 1995
because the employees on that hit list were involved in union
activities. The above proves that Respondent engaged in vio-
lations of Section 8(a)(1) of the Act.3. Created the impression of surveillanceBy James Mitchum on March 1, 1995: As shown above,after Jeremiah James signed a union card and after attending
computer class for about 4 weeks, James was told by
Mitchum that he could not continue attending the computer
class. James asked why and Mitchum responded, ‚‚Cause I™m
gonna fire you.™™ James asked if the union activities had any-
thing to do with it and Mitchum replied, ‚‚Yeah, you know
the consequences of it.™™ During the first 1995 union cam-
paign Mitchum made several threats to Jeremiah James that
he was gonna get rid of him. On one occasion during the
first 1995 election campaign, Mitchum told James that he
could ‚‚kiss [his] job good-bye.™™VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00263Fmt 0610Sfmt 0610D:\NLRB\325.027APPS10PsN: APPS10
 264DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
James testified that Mitchum knew that he had a son inthe military that had become paralyzed and that James was
spending a lot of money going to Memphis to see his son.
Mitchum told James that things could be arranged about his
financial security and his being unable to continue to make
trips to see his son. Mitchum said it would be in James™ best
interest to vote against the Union and that things could be
arranged where James™ financial situation would get better.Before he started working for Respondent, Jeffrey Clayhad a second interview with James Mitchum in October
1994. Clay was offered the warehouse supervisor job and he
accepted. During that interview Mitchum gave Clay the
names of employees that Mitchum described as trouble-
makers. Those names included Terris King, Phillip Johnson,
Jeremiah James, Vince, Daryl, and Sterling. Mitchum said to
look out for those guys, that they had a lot of influence,
knew a lot and could cause trouble for Clay. Mitchum said
they were guys that he felt like were trying to push the
Union. On several occasions James Mitchum told Clay to
look out for Jeremiah, Terris King, and the other named em-
ployees. Once or twice Mitchum told Clay that ‚‚those are
the guys we feel like they™re pushing union.™™ Mitchum said
that if those guys cause trouble that Clay should write them
up and he told Clay how to go about writing up those guys.James Mitchum denied that he ever said anything to Jef-frey Clay about having a list of employees he wanted
watched. Mitchum denied that he ever talked with Clay
about the Union until the Union filed its petition in March
1995.Mitchum testified that when he was interviewed for thejob by Dennis Lawrence, Lawrence told him there was an ef-
fort to organize for the Union in 1994 and one of Mitchum™s
challenges would be to improve employee relations. He de-
nied that Lawrence told him that he was to weed out union
supporters. Mitchum denied there was ever a hit list. He de-
nied that he told supervisors or employees that employee per-
formance was to be monitored because the employee was in
favor of the Union or in the hope that the employee would
be terminated.Mitchum admitted that he had conversations with JeremiahJames regarding the Union. He recalled talking in the freezer
where James told Mitchum of concerns he had with Re-
spondent. James expressed that he felt that Dennis Lawrence
was racist and that he did not like the way Mitchum talked
to him. James told Mitchum that he was going to fight the
Company for a union. Mitchum testified that he was sur-
prised by James™ comments and that he had no clue about
the employees™ union activities before the Union filed its pe-
tition.James Mitchum testified that he first learned of theUnion™s organizing campaign on March 27, 1996, when Re-
spondent received the Union™s petition. Before that he had no
knowledge that the employees were engaged in any type of
union activity. Mitchum denied that he ever threatened em-
ployees with adverse action because the employees supported
the Union. He denied that he ever promised employees any-
thing if they voted against the Union. He denied that he ever
spied on employees™ union activities or that he ever interro-
gated employees about the Union. Mitchum denied that he
offered anyone including Terris King, a supervisory position
because of the Union. He denied that he ever gave the em-
ployees the impression that he was engaged in surveillance.D. Findings1. CredibilityI credit the testimony of Jeremiah James and Jeffrey Clay.As shown in more detail here, I do not credit the testimony
of James Mitchum in view of his demeanor and the full
record.2. ConclusionsThe testimony of Jeremiah James proved that JamesMitchum routinely told James things to show that James™
union activities were being observed. As shown above after
James signed a union card in March 1995, Mitchum threat-
ened him with discharge because of James™ union activities.
Mitchum illustrated that he was aware of all James™ activities
by telling James that he knew that James had a paralyzed son
in the military in Memphis that created financial problems
for James. The testimony of Jeffrey Clay proved that
Mitchum was aware of the union activities of employees
King, Johnson, James, and others from October 1994. I find
that the activities of James Mitchum illustrated that Respond-
ent created the impression of surveillance of its employees™
union activities in violation of Section 8(a)(1) of the Act.3. Promised improved working conditions and promisedpromotions to supervisorBy Randy Kitchens on July 24, 1995: Charles ‚‚Mike™™Saunders testified that Terris King was offered a supervisor™s
position about a month before the March 1994 NLRB elec-
tion. Saunders, Paul Higgins, Dennis Lawrence, and Kingwere present in Lawrence™s office. Lawrence asked King if
he would think about taking a supervisor™s job. Saunders tes-
tified that he did not recall anything being said about the
Union.On another occasion Dennis Lawrence asked Saunders andPaul Higgins to offer King a supervisor™s job. Lawrence
commented that supervisors could not vote for the Union.
After reading his prehearing affidavit Saunders testified that
Lawrence said King ‚‚wouldn™t be able to vote, and he was
one of the main people, you know, that brought the union
in.™™ Lawrence said that if we got King to be a supervisor
‚‚the rest of them would probably follow him.™™ ‚‚Fall in line
and follow him.™™Around the first of March 1995, Operations ManagerJames Mitchum asked Terris King to be on ‚‚our team™™ and
take a supervisory position. Mitchum told King that he could
add $5000 to his salary and King could become a team play-
er.Later on that same day Mitchum told King that he wantedhim to join their team and work with Mitchum on things.
King replied that he was working with Mitchum. Mitchum
said that if ‚‚the union comes in here, it™s gonna tear us
apart. You know, we need to work together and not get the
union in here ™cause I™m telling you the union™s not coming
in here. So, I™m asking you to get on our team.™™Two weeks later, Mitchum approached King on the raildock and told King that he needed an answer that day about
the supervisory position. King told Mitchum that he did not
want to be brought to that through the Union. Mitchum told
King, ‚‚Well, if you don™t want to join this team, T.K., you
VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00264Fmt 0610Sfmt 0610D:\NLRB\325.027APPS10PsN: APPS10
 265UNITED REFRIGERATED SERVICESwon™t have another chance because, like I told you, the unionisn™t coming in here.™™E. Findings1. CredibilityI credit the testimony of Terris King and Charles Saun-ders. I do not credit the testimony of James Mitchum in view
of his demeanor and the full record.2. ConclusionsThe testimony of Charles Saunders was not disputed as itregards Dennis Lawrence. Lawrence did not testify. Saun-
ders™ testimony proved that Dennis Lawrence offered Terris
King a supervisor™s job in 1994 in order to prevent King
from voting in the Union.The evidence did not show that Randy Kitchens offered topromote anyone, because of the employees™ union activities.
However, as shown above, the credited evidence proved that
James Mitchum asked Terris King to be on ‚‚our team™™ and
take a supervisory job and a $5000 increase in salary.
Mitchum associated being on our team with keeping the
Union out in later conversations with Terris King. BonMarche, 308 NLRB 184 (1992). That matter was fully liti-gated. Mitchum denied that he offered King a supervisor™s
job because of King™s union activities.3. Told employees that Respondent would know if theycontacted NLRBBy Randy Kitchens on July 24, 1995: During a meeting inJuly 1995, Randy Kitchens talked to the employees. Kitchens
told the employees:I™m sorry, but I™ve got to break some bad news toeveryone. Someone in here is going down to the NLRB
making statements and accusations against us, and it™s
gonna come to a stop. (Kitchens looked toward King
and said) I™m gonna tell y™all just like this; y™all going
down there to that NLRB, it™s not gonna help you. You
can do whatever you want ™cause I™ll fight you all the
way to the Supreme Court if it takes it, and you™re not
gonna win anything.And the union, you can forget it; it™s not coming inhere. So, y™all can just sit there and look, and I™m
gonna tell you now, we™re gonna see you eye-to-eye in
a courtroom.Kitchens also told the employees that when he saw themeye to eye in the courtroom that he would know who was
going to be there and who was not. Kitchens said that he
would deal with the employees then.Randy Kitchens admitted that he held an employee meet-ing on July 24, 1995, to tell the employees of the Union™s
objections to the election. Kitchens testified that he had a
written speech and that he did not deviate from that speech.Randy Kitchens called another meeting of all the employ-ees. He said:‚‚You know, You guys are still doing it. You™re goingdown to the National Labor Relations Board. You™re
not gonna win.™™ (Kitchens) said more about the NLRB.
Said that the NLRB is trying to get the union in herewithout us voting on it and he™s not gonna let this hap-pen. He don™t want to break up the company. The union
isn™t gonna come in here regardless if the NLRB tries
to get them in here without us voting. It™s not gonna
happen.And he looked at me the whole time he was sayingthis, and I just sat there and turned my head. And that
was the end of that.Randy Kitchens denied that he ever threatened employeeswith termination or any adverse consequences because of
their union support. He denied that he ever interrogated em-
ployees about the Union or that he spied on employees.
Kitchens denied that he ever promised employees anything if
they agreed not to support the Union.F. Findings1. CredibilityI credit the testimony of Terris King. I do not credit thetestimony of Randy Kitchens in view of his demeanor and
the full record. Kitchen™s contention that he was unaware of
the employees™ union activities until March 27, 1995, is not
believable in view of the entire record. There was an NLRB-
conducted election a year earlier and Respondent was ad-
vised that the Union would file another petition a year after
that election. The record shows that Respondent was engaged
in a full-blown campaign against the Union continuously
from before the 1994 election.2. ConclusionsThe credited testimony of Terris King proved that RandyKitchens told the employees during a July 1995 speech that
he knew that employees were going down to the NLRB mak-
ing statements and accusations against Respondent. Kitchens
threatened to deal with those employees after seeing them in
a courtroom. In a later talk, Kitchens again told employees
that he knew the employees continued to go to the NLRB.
I do not credit Kitchen™s testimony that he did not deviate
from a prepared text. The text does include statements that
are similar to those recalled by Terris King, and I am con-
vinced that King testified correctly as to what Kitchens actu-
ally said to the employees. I find that action constitutes vio-
lations of Section 8(a)(1) of the Act. Hoffman Fuel Co., 309NLRB 327 (1992); Flexsteel Industries, 311 NLRB 257(1993).3. The 8(a)(3) allegationsCharles ‚‚Mike™™ Saunders testified that he worked for Re-spondent for 7 years until he was dismissed in August 1994.
In 1994 he was a supervisor. He recalled that Respondent
conducted management meetings and discussed strategy be-
fore the March 1994 NLRB election. Those meetings were
held each Monday. During each of those meetings, Respond-
ent Attorney Fred Price would go through a list of employees
and ask the supervisor if each employee was for or against
the Union.General Manager Dennis Lawrence told Saunders to writeup those employees identified as for the Union, whenever
they did ‚‚any little thing that come up.™™ Lawrence called
Saunders into his office and gave Saunders a verbal warning,VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00265Fmt 0610Sfmt 0610D:\NLRB\325.027APPS10PsN: APPS10
 266DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
because Saunders was not giving as many writeups as an-other supervisor.Saunders testified there were 5-minute meetings involvingonly those employees on the ‚‚hit list.™™ The hit list was a
list of those employees that had been identified as prounion
during the supervisors™ meetings.Jeffrey Clay was a warehouse supervisor from October1994 until April 4, 1995. Before he was hired Clay was
interviewed by James Mitchum and then by Dennis Law-
rence along with Mitchum. During his interview with Law-
rence present, James Mitchum told Clay that the employees
had tried to vote in a union the year before but that had
failed. He said several of the guys had animosity toward
management.Clay had a another interview with James Mitchum later inOctober 1994. Clay was offered the job and he accepted.
During that interview Mitchum gave Clay the names of em-
ployees that Mitchum described as troublemakers. Those
names included Terris King, Phillip Johnson, Jeremiah
James, Vince, Daryl, and Sterling. Mitchum said to look out
for those guys, that they had a lot of influence, knew a lot
and could cause trouble for Clay. Mitchum said they were
guys that he felt like were trying to push the Union. Some
of the top guys would be pushing the Union.On several occasions Mitchum told Clay that they had tolook out for Jeremiah, Terris King, and the other named em-
ployees. Once or twice Mitchum told Clay that ‚‚those are
the guys we feel like they™re pushing union.™™ Mitchum said
that if those guys cause trouble that Clay should write them
up.After the petition was filed in Case 10ŒRCŒ14602 inMarch 1995, Dennis Lawrence talked with Clay. They talked
two or three times. Lawrence said that the managers should
write down or listen to any conversations the employees
would have and to watch what we said around them because
they could use that against Respondent. Lawrence said that
he hated they had petitioned for the Union.Dennis Lawrence told Clay that he and Division ManagerDane Bear had a discussion the year before when the em-
ployees voted union and failed. Lawrence said that Bear said
that he wished ‚‚that we could get rid of everyone that™s in
the building now.™™ Lawrence responded to Bear, ‚‚Well, no,
the next time around we will be okay.™™ Lawrence told Clay,
‚‚I should have went ahead and proceeded to get rid of ev-
eryone who I thought voted union.™™Lawrence also told Clay that the only ones who wouldsurvive if the employees voted union would be the guys who
walk up to him and say, ‚‚I don™t want union and I didn™t
vote for it.™™ He said those would be the only ones working
for Respondent a year from that date. Lawrence said that he
would get rid of them.According to Clay his conversations with Lawrence andMitchum occurred during March and April 1995.Clay admitted that he told Jeremiah James that there werecertain employees that Dennis Lawrence would like to get rid
of including ‚‚P.J., T.K., Jeremiah James and both Daryls.

Daryl Craig and another Daryl whose name Clay could not
recall.™™G. Findings1. CredibilityI credit the testimony of Charles Saunders and JeffreyClay. I do not credit the testimony of James Mitchum. Den-
nis Lawrence did not testify.2. ConclusionsThe credited testimony of Charles Saunders showed thatRespondent conducted a 1994 antiunion campaign that in-
cluded efforts to identify employee supporters of the Union
and to issue disciplinary action against those employees. The
credited testimony of Jeffrey Clay proved that Respondent
continued to look at employees identified as union supporters
as troublemakers. Respondent continued to try and disciplinethose union supporters and it continued to engage in surveil-
lance of the activities of those employees. Clay™s testimony
proved that Respondent wanted to get rid of the employees
that supported the Union.In February and March 1995, changed working conditionsfor Jeremiah James; issued a verbal warning to Jeremiah
James on April 4, 1995; and suspended then discharged
Jeremiah James in June 1995: Jeremiah James was a liftdriver for Respondent from February 1993 until June 22,
1995. He supported the Union during the campaign leading
to the March 1994 election.James had several conversations with General ManagerDennis Lawrence before the 1994 election. On one occasion
Lawrence told James that he didn™t think it would be good
to have a union in the warehouse. Lawrence listed some em-
ployees that the Company wanted to get rid of including
Terris King, Daryl Avery, Phillip Johnson, Daryl Craig, and
J.R.
After James Mitchum started working for Respondent inSeptember 1994, Mitchum and James talked in James™ car.
Mitchum said he was hired, in part, to get rid of certain peo-
ple including Terris King, Daryl Avery, Phillip Johnson,
Daryl Craig, and J.R. James told Mitchum that those were

good workers. Mitchum said that he was to put false
writeups in their files and indicate the employee refused to
sign the writeup.Also during the 1994 campaign, Supervisor Paul Higginstold James to watch out because they had found out he was
a union organizer and his name was on the hit list.James recalled that Jeffrey Clay also told him that he wastold to harass and intimidate certain employees and that he
had a list of employees that he was to get rid of.Warehouse Manager Jeffrey Clay admitted that he toldJeremiah James that there were certain employees that Den-
nis Lawrence would like to get rid of including ‚‚P.J.,

T.K., Jeremiah James and both Daryls.™™
Before the first 1995 Union™s organizing campaign Jamesmade arrangements with James Mitchum and Dennis Law-
rence to take a computer class twice each week. In order to
make his classes James had to leave work no later than 5:30
p.m. on the days of the class.Jeremiah James signed a union authorization card inMarch 1995. He passed out union cards and spoke to others
about the benefits of the Union.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00266Fmt 0610Sfmt 0610D:\NLRB\325.027APPS10PsN: APPS10
 267UNITED REFRIGERATED SERVICESAround March 1995 the employees were called to a meet-ing in the warehouse. Dennis Lawrence told them that the
union was trying to come back in, that he did not want a
union and was not going to have one. After that meeting
Jeremiah James had several conversations with Mitchum re-
garding the Union. On several of those occasions Mitchum
asked James why did the employees want a union. He told
James that he had a family to support. During a conversation
in the freezer, Mitchum questioned James about the Union.
James asked if Mitchum was still harassing him about the
Union and Mitchum replied yes and that he did not want a
union in there. Mitchum said that James had a family, that
he knew James was having financial problems with his fam-
ily, and that it would be in James™ best interest to vote
against the Union.After Jeremiah James signed his union card after about 4weeks of attending computer class, Mitchum told James that
he could not continue attending the class. James asked why
and Mitchum responded, ‚‚Cause I™m gonna fire you.™™
James asked if the union activities had anything to do with
it and Mitchum replied, ‚‚Yeah, you know the consequences
of it.™™James Mitchum admitted that James asked him about tak-ing a computer class. He told James that he could take the
class. Mitchum told James he did not see a problem with
James getting off to attend classes but there may be occa-
sions when James could not leave and he could not guarantee
that James could always leave for his class.Mitchum testified that James came to him in late April andsaid that he was having to drop one of his classes, because
Mitchum did not allow him to get off work. Mitchum was
shocked because he had not know of a problem. James asked
for the refund of his $35 tuition payment. Mitchum referred
him to Dennis Lawrence. Mitchum admitted that James was
reimbursed for his $35 tuition and Mitchum admitted that
James was occasionally required to work overtime during the
period when he was signed up for class.During the first 1995 union campaign, Mitchum talked toJeremiah James on several occasions. James testified that
Mitchum made an array of threats during several conversa-
tions before the first 1995 election. Mitchum repeatedly told
James that he was gonna get rid of him. On one occasion
during the first 1995 election campaign, Mitchum told James
that he could ‚‚kiss [his] job good-bye.™™James testified that Mitchum knew that he had a son inthe military that had become paralyzed and that James was
spending a lot of money going to Memphis to see his son.
Mitchum told James that things could be arranged about his
financial security and his being unable to continue to make
trips to see his son. Mitchum said it would be in James™ best
interest to vote against the Union and that things could be
arranged where James™ financial situation would get better.James Mitchum denied that he knew that Jeremiah Jameshad a son that was paralyzed.On April 29, 1995, Jeremiah James wrote Respondentmanagement officials, the Equal Employment Opportunity
Commission, and the NLRB and complained about several
actions by Respondent including racial and union-related dis-
crimination and Mitchum™s action in forcing James to drop
out of his computer class. In discussions following James™
letter Respondent through Gail Adams agreed to reimburse-
ment him for the cost of the computer class.Dennis Lawrence called Jeremiah James into his office.Lawrence told James that Gail Adams had phoned and she
wanted him to discharge James. Lawrence told James that he
had told Adams that there was no reason to fire him that
Jeremiah James was a good worker. Lawrence said, ‚‚Jere-
miah, there™s nothing for me to fire you for. I can™t walk into
a courtroom and tell somebody that there was something for
me to fire you for. It™s just not.™™On May 12, 1995, immediately after James voted in theNLRB election, James Mitchum talked to James at the rail
dock. Mitchum told him that it won™t be long now. He said
that James would not be with them long. James replied,
‚‚You keep threatening me but you don™t even know how I
voted.™™ Mitchum said that it didn™t matter how James voted
that James was on his list and he was gonna get rid of me
anyway. James testified that Mitchum also said that he was
going to get rid of T.K., Daryl Craig, Phillip Johnson, Vin-

cent Banks, and James. Mitchum had referred to those em-
ployees as troublemakers during one of his conversations
with James.Jeremiah James also recalled a conversation whereMitchum told him to stop filing charges against him at the
Labor Relations Board. After looking at his affidavit James
testified that conversation occurred around June 2, 1995.
Mitchum said that was hurting his job. He wanted to bring
his family to Birmingham, but they wouldn™t come because
they wasn™t sure he was gonna have a job. Mitchum said that
he felt his job was in jeopardy, because one of the reasons
he was hired was to keep the Union from coming in and that
a group including James, Daryl Craig, Vincent Banks, Terris
King, and Lipsey were gonna be fired. Mitchum also said
during one of the conversations with James that James™ fam-
ily would be better off with James having a job than with
him not having a job.Division Sales and Operations Manager Randy Kitchenstestified that Dennis Lawrence was general manager at the
Birmingham facility. Kitchens testified that Respondent™s dis-
ciplinary policy involves class I and class II offenses. Class
I may involve an immediate termination or suspension. Class
II involves less serious offenses. Under class II there is a
four-step procedure beginning with a verbal warning, then a
formal warning, a 3-day suspension, and termination. Occa-
sionally it may be necessary to skip some of the four steps
and go immediately to termination or suspension. The poli-
cies are outlined beginning at page 29 in the employee hand-
book. That handbook is distributed to each employee when
hired.Randy Kitchens testified that he learned that the Unionhad filed a petition in the early afternoon on March 27, 1995.
He was surprised and devastated. Before that date he had not
heard of any union activity during 1995. Kitchens testified
that he believes there is not anything the Union can do to
benefit Respondent™s employees. Kitchens first learned there
were employee relations problems at the Birmingham facility
after Dennis Lawrence resigned in June 1995.After Lawrence resigned Kitchens was designated actingmanager. In that capacity he became actively engaged in the
campaign opposing the Union before the second 1995 elec-
tion.Randy Kitchens denied that he ever threatened employeeswith termination or any adverse consequences because of
their union support. He denied that he ever interrogated em-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00267Fmt 0610Sfmt 0610D:\NLRB\325.027APPS10PsN: APPS10
 268DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
ployees about the Union or that he spied on employees.Kitchens denied that he ever promised employees anything if
they agreed not to support the Union.Kitchens testified that Respondent has a policy that pro-hibits employees from receiving tips, gratuities, or bribes
from customers. Employees are informed of that policy.
Randy Kitchens testified that he was not aware that employ-
ees violated that rule.James testified that he received a verbal warning in thespring of 1995. The employees were told not to talk. James
was in charge of loading and Terris King was the checker.
James had gotten off his loader to recount the boxes ready
for loading. James Mitchum came up and gave King and
James warnings for talking. Jeremiah James pointed out to
Mitchum that they could not do their jobs without commu-
nicating.James Mitchum admitted that employees are allowed totake breaks in addition to scheduled breaks. For example,
employees that work in the freezer may come out occasion-
ally to warm up and employees are permitted to go to the
bathroom as needed even though they are not on break.
Mitchum defined unauthorized break as any break in action
that is not productive such as loitering and wasting time.Mitchum testified that on one occasion he gave verbalwarnings to Terris King, Jeremiah James, Steve Lipsey, and
Daryl Craig because they were engaged in a long conversa-
tion on the rail dock. Mitchum testified that Maintenance
Manager Jeff Kyser told him the employees were taking an
unauthorized break. The four employees made no effort to
disperse after seeing Mitchum.Jeremiah James testified that he was suspended from workon June 20, 1995. Mitchum came to James as he was leaving
work and said, ‚‚I got you now. I got you now. They want
to see you down into Randy™s office.™™ James went to Randy
Kitchen™s office along with Mitchum. Kitchens asked James
if he had taken money from a customer. James replied no.
James recalled that Kitchens asked him something else and
he replied no comment. Kitchens told him that he was sus-
pended until June 22 and to stop and Kitchens before James
started working on June 22.James Mitchum denied that he ever told James, ‚‚I™ve gotyou now.™™Under cross-examination James admitted that he toldKitchens that he would not cooperate with them and that he
answered no comment as to a number of questions. He re-
called that he told Kitchens that he wanted to be represented
by someone or at least for them to tell him what they were
talking about.James testified that the checker called J.R. had asked him
to load a truck on June 20 as a favor to J.R. James loaded

the truck in the presence of Randy Kitchens, two mainte-
nance managers and a manager named Gil. The driver came
up thanked James and shook his hand. James testified that
the driver did not give him any money. That was the only
truck that James loaded on June 20.On June 22 James reported to Kitchen™s office and wastold to wait. James waited for a long time. As the time
neared 8 o™clock he went to the dressing area. Mitchum
came to him and said, ‚‚I got you now, I got you now. You
out of here.™™ James went down to Kitchens™ office and
Kitchens told him that based on his investigation James was
fired for taking money from a driver. On cross-examinationJames testified that he may have told Kitchens that he didnot remember taking any money. He recalled that Kitchens
said that he had talked to the driver and had proof from the
driver that he had given James money. James told Kitchens
that it was not his normal position to take money from driv-
ers. Kitchens told James that taking money from drivers was
a dischargeable offense. James told Kitchens that everybody
took money from drivers and that it was mainly checkers. He
said that supervisors and management also took money from
drivers and that it had never been of concern to the Com-
pany. James admitted that he would not give Kitchens the
names of anyone other than Jesse Jenkins that took money
from drivers.James testified that he felt he was set up on June 20 butthat he did not knowingly accept money from the driver and,
to his knowledge, the driver did not put money in his pocket.Jeremiah James testified that even though he did not ac-cept any money on June 20, it was the practice for employ-
ees to accept money as tips from drivers. The checkers were
the employees that usually received a tip from drivers. Man-
agement including Jesse Jenkins and James Mitchum had
also received tips under the practice. James testified that he
did not know of anyone being disciplined for receiving a tip
from a driver before June 20, 1995.James Mitchum testified that Respondent has a policyagainst employees receiving tips and that policy is written in
the disciplinary action section of the employee handbook.
However the handbook does not contain a rule against re-
ceiving a gratuity. Mitchum testified that termination is the
result of violation of that policy. Mitchum denied that he has
ever violated that policy and he denied knowing that anyone
other than Jeremiah James has violated that policy.James has not been offered reinstatement.
Division Sales and Operations Manager Randy Kitchenstestified that Respondent has a policy that prohibits employ-
ees from receiving tips, gratuities, or bribes from customers.
Employees are informed of that policy. Kitchens testified that
he was not aware that employees violated that rule.Kitchens testified that he was told by Chief Engineer JeffKyser that Kyser saw a driver give money to Jeremiah
James. Kitchens had James Mitchum bring Jeremiah James
to his office. Kitchens asked James if he had received any
cash from any customers™ drivers. James said that he had not.
He then asked if James had received any cash from Colorado
Meats and James replied that he had no comment. Kitchens
told James that he was suspended until June 22. Kitchens
contacted Colorado Meats and spoke to the driver. The driver
admitted to Kitchens that he had given money to Jeremiah
James. Kitchens testified that driver was Marty Lamb.Kitchens admitted that Jeff Kyser was a supervisor andthat Kyser had authority to confront Jeremiah James about
receiving a gratuity. Kitchens admitted that he was never
aware of whether Jeremiah James solicited a gratuity or
whether the driver simply gave the gratuity without solicita-
tion.Kitchens met with James again on June 22. James deniedthat he had received money from a driver. Kitchens testified
that James did admit that a driver had bought him a coke
or something like that. Jeremiah James told Kitchens that ev-
eryone on the dock accepted money. Kitchens asked James
to identify the ones that accepted money and James named
Jesse Jenkins. James refused to give Kitchens any namesVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00268Fmt 0610Sfmt 0610D:\NLRB\325.027APPS10PsN: APPS10
 269UNITED REFRIGERATED SERVICESother than Jenkins. Kitchens told James that because of histaking money and because he lied about taking money, that
James was terminated. James came back into Kitchens office
and left a copy of unfair labor practice charges.Kitchens™ note of the June 22 meeting with James showsthat he confronted Jesse Jenkins with James™ claim that Jen-kins received money from drivers. Jenkins replied no that the
only thing he had ever done was accept a coke from a driver.James Mitchum admitted that he had conversations withJeremiah James regarding the Union. He recalled talking in
the freezer where James told Mitchum of concerns he had
with Respondent. James expressed that he felt that Dennis
Lawrence was racist and that he did not like the way
Mitchum talked to him. James told Mitchum that he was
going to fight the company for a union. Mitchum testified
that he was surprised by James™ comments and that he had
no clue about the employees™ union activities before the
Union filed its petition. Mitchum recalled that James made
it clear in that conversation that he supported the Union.
Mitchum testified that conversation occurred about the first
week in April 1995.James Mitchum testified that he first learned of theUnion™s organizing campaign on March 27, 1996, when Re-
spondent received the Union™s petition. Before that he had no
knowledge that the employees were engaged in any type of
union activity. Mitchum denied that he ever threatened em-
ployees with adverse action, because the employees sup-
ported the Union. He denied that he ever promised employ-
ees anything if they voted against the Union. He denied that
he ever spied on employees™ union activities or that he ever
interrogated employees about the Union. Mitchum denied
that he offered anyone including Terris King, a supervisory
position because of the Union. He denied that he ever gave
the employees the impression that he was engaged in surveil-
lance.Mitchum admitted that in February 1996, he did ask TerrisKing if King would be interested in a supervisory position.
He denied there was a mention of union during that con-
versation. King replied that he might be interested and asked
if there was an opening. Mitchum testified that he told King
there was not an opening. Mitchum denied that he told King
there would be an additional $5000 salary if King accepted
the supervisory position. He denied that he ever offered King
a supervisory job.H. Findings1. CredibilityI credit the testimony of Jeremiah James. Dennis Lawrenceand Paul Higgins did not testify.As shown above I do not credit the testimony of RandyKitchens in view of his demeanor and the full record. I am
convinced that he testified untruthfully especially in his testi-
mony that he first learned of the employees™ union activity
on March 27, 1995. Kitchens testified that he first learned of
the employees™ union activity on March 27 and that he was
devastated. That was the day that Respondent received the
Union™s March 24 petition. However, as shown here the
record reveals that Kitchens was advised that the Union may
file another petition in March 1995 and Respondent contin-
ued to engage in an antiunion campaign throughout 1994 and
1995. The credited record especially those facts regarding theMarch 3, 1995 discharge of Phillip Johnson shows that Re-spondent was aware of its employees™ union activities long
before March 27.I do not credit the testimony of James Mitchum in viewof his demeanor and the full record. I found portions of
Mitchum™s testimony was not believable. For example
Mitchum admitted that Jeremiah James came to him about
attending computer class and being able to get off early
enough to attend those classes. Mitchum told James that he
could not guarantee James would not have to work overtime
but that he saw no problem with James getting off to attend
classes.Mitchum testified that he was shocked when James toldhim that he was having to drop a class due to his having to
work overtime. Mitchum admitted that he frequently assigned
James to work overtime during the time when James was
taking the class. According to Mitchum when he was unable
to get enough employees to volunteer for overtime he se-
lected employees in inverse seniority for that overtime work.
James was third from the bottom in seniority and for that
reason James was frequently selected. Respondent™s records
introduced through Mitchum do show that James was rou-
tinely selected for overtime throughout most workweeks. Ap-
parently as shown in those records there was no effort to per-
mit James to leave at the end of his shift and attend classes
despite Mitchum™s assurance to James that he did not antici-
pate a problem with James attending class. Mitchum testified
that James was not required to work more overtime than
other employees, but Mitchum failed to show why James™
schedule was not considered in light of his scheduled classes
and in light of James having cleared attending the classes
with Mitchum.James Mitchum also testified that he first learned of theunion campaign when the Union filed its March 1995 peti-
tion. I do not credit that testimony. It is undisputed that Re-
spondent campaigned against the Union in 1994 and it is
uncontested that Supervisor Jeffrey Clay told Jeremiah James
that he was told to harass employees and Clay was instructed
to get rid of a list of employees including Jeremiah James.
Supervisor Paul Higgins told James to watch out because
they had discovered that he was a union organizer and
James™ name was on the hit list.Moreover, Mitchum testified that when he was interviewedfor the job by Dennis Lawrence, Lawrence told him there
was an union organizing effort in 1994 and one of
Mitchum™s challenges would be to improve employee rela-
tions.Additionally I credit the testimony of former SupervisorJeffrey Clay. Before he was hired Clay had interviews with
James Mitchum. In an interview late in October 1994. Clay
accepted a supervisory job with Respondent. During that
interview Mitchum gave Clay the names of employees that
Mitchum described as troublemakers. Those names included
Terris King, Phillip Johnson, Jeremiah James, Vince, Daryl,
and Sterling. Mitchum said to look out for those guys, that
they had a lot of influence, knew a lot and could cause trou-
ble for Clay. Mitchum said they were guys that he felt like
were trying to push the union.As shown above on several occasions, Mitchum told Claythat they had to look out for Jeremiah, Terris King, and the
other named employees. Once or twice Mitchum told Jeffrey
Clay that ‚‚those are the guys we feel like they™re pushingVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00269Fmt 0610Sfmt 0610D:\NLRB\325.027APPS10PsN: APPS10
 270DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
union.™™ Mitchum said that if those guys cause trouble thatClay should write them up.2. ConclusionsAs to whether Respondent illegally changed working con-ditions, issued a verbal warning, and suspended and dis-
charged Jeremiah James because of his union activities, I
shall first consider whether the General Counsel proved
through persuasive evidence that the Respondent acted out of
antiunion animus in refusing to hire the alleged
discriminatees. Manno Electric, 321 NLRB 278 fn. 12(1996); Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982); NLRBv. Transportation Management Corp., 462 U.S. 393 (1983).Respondent was aware of Jeremiah James™ union activitiesfrom before the 1994 election. The testimony showed that
Respondent repeatedly threatened to discharge James because
of his union activities.From 1994 through both union organizing campaigns in1995, Respondent threatened to discharge union supporters
including James, Phillip Johnson, Terris King, and Daryl
Craig. Those threats were made by high-level supervisors in-
cluding Dennis Lawrence and James Mitchum.James Mitchum interrogated Jeremiah James about unionactivities and threatened James with discharge on several oc-
casions both before and after the May 12, 1995 election be-
cause of James™ union activities. Immediately after James
voted on May 12 Mitchum threatened to discharge James,
Phillip Johnson, Daryl Craig, and Terris King because thoseemployees were on a hit list. The full record proved that Re-
spondent maintained a hit list during 1994 and 1995, because
the employees on that hit list were involved in union activi-
ties. After Jeremiah James signed a union card and after at-
tending computer class for about 4 weeks, Mitchum told him
that he could not continue attending the computer class.
James asked why and Mitchum responded, ‚‚Cause I™m
gonna fire you.™™ James asked if the union activities had any-
thing to do with it and Mitchum replied, ‚‚Yeah, you know
the consequences of it.™™In view of the above, I find that the General Counselproved that Respondent was motivated to direct James to
cancel his computer class because of James™ union activities.
Respondent failed to prove that it would have required James
to cancel his class in the absence of union activities. I find
that Respondent did change James™ working conditions by
forcing him to discontinue his class because of his union ac-
tivities.On another occasion during the first 1995 election cam-paign, Mitchum told James that he could ‚‚kiss [his] job
good-bye.™™Mitchum knew that James had a son in the military thathad become paralyzed and that James was spending a lot of
money going to Memphis to see his son. Mitchum told
James that it would be in James™ best interest to vote against
the Union and that things could be arranged where James™
financial situation would get better.James Mitchum regularly told Jeremiah James that James™union activities were being observed. After James Mitchum
started working for Respondent in September 1994, Mitchum
and Jeremiah James talked in James™ car. Mitchum said he
was hired, in part, to get rid of certain people including
Terris King, Daryl Avery, Phillip Johnson, Daryl Craig, andJ.R. James told Mitchum that those were good workers.
Mitchum said that he was to put false writeups in their files
and indicate the employee refused to sign the writeup.On April 4, 1995, James along with Terris King, Lipsey,and Daryl Craig were awarded warnings. One forklift driver
left the area due to another assignment. As he was leaving
and his replacement arrived, King was taking the paperwork
from one and giving it to the replacement. Mitchum walked
up and yelled, ‚‚What are y™all doing?™™ After the employees
explained they were getting the paperwork for the forklift,
Mitchum replied, ‚‚Well, I don™t think y™all are talking about
any paperwork. This is a verbal for all of you guys. This is
called an unauthorized break.™™James Mitchum admitted that employees are allowed totake breaks in addition to scheduled breaks. For example em-
ployees that work in the freezer may come out occasionally
to warm up and employees are permitted to go to the bath-
room as needed even though they are not on break. Mitchum
defined unauthorized break as any break in action that is not
productive such as loitering and wasting time.Mitchum testified that he gave verbal warnings to TerrisKing, Jeremiah James, Steve Lipsey, and Daryl Craig be-
cause they were engaged in a long conversation on the rail
dock. Jeff Kyser told Mitchum the employees were taking an
unauthorized break. The four employees made no effort to
disperse after seeing Mitchum.All four employees warned on April 4 had been listed onnumerous occasions by Dennis Lawrence, James Mitchum,
and other supervisors, as employees that Respondent sus-
pected as pushing the union and that Respondent would like
to terminate. There was no evidence showing that the em-
ployees were not discussing matters related to their work and
the employees testified that was what they were discussing.
Moreover, even if the employees were on break, the record
illustrated that Respondent permitted breaks at other than
scheduled times.Moreover, shortly before April 4, James Mitchum hadwarned Terris King that he would be written up if Mitchum
caught King talking about the Union. King was in the group
with James, Lipsey, and Craig warned because they were
seen talking on April 4. All four were known by Respondent
to be union pushers, and it is reasonable to believe that
Mitchum suspected they were talking about the Union.I find that the General Counsel proved that Respondentwas motivated to issue the April 4 warnings because of the
employees™ union activities. In view of my credibility deter-
minations, I find that Respondent failed to prove that it
would have issued the warnings in the absence of their union
activities.Jeremiah James was suspended on June 20 and dischargedon June 22, 1995, for allegedly receiving a gratuity from a
truckdriver.As shown above, Respondent engaged in an unfair laborpractices by forcing James to cancel his computer class and
by warning James for taking an unauthorized break on April
4, 1995.Jeremiah James was threatened with discharge by DennisLawrence after April 29, 1995, when Lawrence told him that
Respondent Vice President Gail Adams wanted to discharge
James after James wrote the EEOC and the NLRB.Immediately after James voted on May 12 Mitchum threat-ened to discharge James, Phillip Johnson, Daryl Craig, andVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00270Fmt 0610Sfmt 0610D:\NLRB\325.027APPS10PsN: APPS10
 271UNITED REFRIGERATED SERVICESTerris King because those employees were on a hit list. Thefull record proved that Respondent maintained a hit list dur-
ing 1994 and 1995, because the employees on that hit list
were involved in union activities.I am convinced in view of the above evidence that Re-spondent was motivated to suspend and discharge Jeremiah
James because of his union activities.Respondent contends that it suspended and dischargedJames, because he received a gratuity. The testimony from
Jeff Kyser shows that James was seen receiving money from
a driver and the driver confirmed to Randy Kitchens that he
had given money to James. I find that Respondent did show
that it had a reasonable belief that James received a gratuity.
Even though I generally credit James™ testimony, I find that
he gave conflicting testimony as to whether he received a
gratuity.Nevertheless, I am convinced that Respondent failed toprove that it would have suspended and discharged Jeremiah
James in the absence of his union activity. James was the
only employee shown to have been disciplined for receiving
a gratuity without solicitation. Respondent failed to offer any
evidence that other employees were disciplined for the same
infraction as James. Randy Kitchens testified about disciplin-
ing Terris King, but King was accused of soliciting cash.
There was no evidence that James ever engaged in solicita-
tion. Moreover, I credit the testimony showing that the prac-
tice of taking gratuities was widely practiced. I find that Re-
spondent failed to prove that it would have suspended and
discharged James in the absence of union activities.I find that the credited record proved that Respondent wasmotivated to require James to quit a computer class (see
Sawyer of Napa, 300 NLRB 131 (1990)), to suspend Jameson April 4, 1995, and to discharge James in June 1995, be-
cause of James™ union activities. Respondent failed to prove
that it would have suspended or discharged James in the ab-
sence of his union activities.Issued a written warning to Daryl Craig on March 31,1995: Daryl Craig currently works for Respondent. He hasworked there since June 1993. His jobs have included those
of checker and warehouseman. Craig was involved in the
1994 and 1995 union organizing campaigns. In 1994 he at-
tended union meetings and wore union badges, pocket pro-
tectors, hat pins, and hats at work. Jesse Jenkins was also in-
volved in the 1994 union organizing campaign. Subsequently
Jenkins was promoted to supervisor. Jenkins was aware of
Craig™s union activities.On March 31, 1995, Craig was running late for work andhe parked his car on the public street. He testified that Su-
pervisors James Mitchum and Jesse Jenkins were watching
when he as well as another employee, Brian Levan, parked
on the street. After lunch, Supervisor Jesse Jenkins asked
Craig if he had not warned Craig not to park on the street.
Craig denied that he had been warned not to park on the
street. Jenkins asked Craig to sign a written warning for
parking on the street.Craig went into James Mitchum™s office. Mitchum toldhim to sign the March 31 warning. Craig responded that he
had done nothing wrong. Mitchum said that he had warned
Craig in November not to park on the street. Craig told
Mitchum that he had worked nights in November and he was
allowed to park almost anywhere. Craig disputed Mitchum™s
assertion that he had been warned in November and askedto see the November warning. Mitchum said that warningwas not available.Craig talked Randy Kitchens, Dennis Lawrence, GailAdams, and James Mitchum about his written warning.
Kitchens said he would investigate. Kitchens and Lawrence
met with Craig later and Kitchens told Craig that he had
been warned in November 1994. Craig denied that he had
been warned in November and asked to see his file. Kitchens
told him that was against Company policy. Craig pointed out
that Dane Bear had said during the March 1994 election that
any employee could see his file if a member of management
was present.Daryl Craig testified that he had parked on the street forthe whole week of March 31, 1995. He had also parked there
on many occasions before that week. However, before March
31 he was not disciplined for parking on the street.After receiving his warning Craig did not park in the spoton the street. Other employees did park there according to
Craig.As shown above, Brian Levan also parked on the street atthe same time as Craig on March 31. Levan told Craig that
he did not receive a warning. Levan had been an observer
for Respondent during the March 1994 election.Division Sales and Operations Manager Randy Kitchensexplained that employees are required to park east and west
of the building. Employees are not permitted to park on the
truck apron or in the truck lot area. Employees are not per-
mitted to park on portions of 25th Avenue because that re-
stricts truck traffic into Respondent™s facility. Employees
were told of those restrictions.Kitchens testified that Daryl Craig approached him aboutbeing disciplined for unauthorized parking. Kitchens inves-
tigated the matter and let the discipline stand. Kitchens was
told by Dennis King that Craig had parked in an unauthor-
ized area.James Mitchum testified that employees were told duringstartup meetings to park on the east or west end of the build-
ing. He testified that employees are not permitted to park on
25th Avenue West.Mitchum saw Craig™s car parked on 25th Avenue Westshortly after lunch. There were no other cars parked there at
that time. Mitchum testified that he has issued warnings to
other employees for unauthorized parking.James Mitchum identified other employees including DarlaGreen, Phil Brown, Vincent Banks, and Steve Lipsey as hav-
ing received warnings for unauthorized parking. Brown and
Lipsey were warned for blocking cars parked in the east end
authorized parking area. Mitchum did not identify any warn-
ings for having parked on 25th Avenue West other than the
one awarded Daryl Craig. He denied that he saw Craig park
on the street that morning or on any other occasion other
than the time he gave Craig the warning.I. Findings1. CredibilityI credit the testimony of Daryl Craig. Jesse Jenkins andDennis Lawrence did not testify. As shown here, I do not
credit the testimony of James Mitchum or Randy Kitchens.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00271Fmt 0610Sfmt 0610D:\NLRB\325.027APPS10PsN: APPS10
 272DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2. ConclusionsAs to whether Respondent illegally issued a warning DarylCraig because of his union activities, I shall first consider
whether the General Counsel proved through persuasive evi-
dence that the Respondent acted out of antiunion animus in
refusing to hire the alleged discriminatees. Manno Electric,supra; Wright Line, supra; NLRB v. Transportation Manage-ment Corp., supra.As shown above, the credited testimony of Jeffrey Clay,Charles Saunders, Jeremiah James, Terris King, and Phillip
Johnson showed that Respondent was fully aware of the
union activities of Daryl Craig before March 31, 1995.The credited testimony of Daryl Craig proved that he wasobserved by Supervisors James Mitchum and Jesse Jenkins
when he parked on 25th Avenue West on the morning of
March 31, 1995. Another employee, Brian Levan, also
parked on 25th Avenue West at that same time and Levan
was also observed by Mitchum and Jenkins. Mitchum did not
discipline Daryl Craig until Brian Levan moved his auto-
mobile during the lunchbreak. Brian Levan was shown to
have been Respondent™s observer during the March 1994
election. That evidence proved that Daryl Craig was treated
in a disparate manner.As shown above the record fully supports the GeneralCounsel™s contention that Respondent acted out of union ani-
mus in disciplining Daryl Craig. Craig was treated in a dis-
parate manner. Respondent illustrated strong union animus.
Respondent™s supervisors, Mitchum and Lawrence, threat-
ened on numerous occasions to discipline several employees
including Daryl Craig because of those employees™ union ac-
tivities. The full record shows that Respondent followed up
its threats by disciplining Daryl Craig in a disparate manner
because of his union activities.Respondent failed to show that it has disciplined anyoneother than Craig for parking on 25th Avenue West even
though at least one employee that failed to support the Union
was observed parking in the same area. I find that the Gen-
eral Counsel proved that Respondent was motivated by union
animus in warning Craig and Respondent failed to prove that
it would have disciplined Craig in the absence of his union
activities. Yale New Haven Hospital, 309 NLRB 363 (1992);A.M.F.M. of Summers County, 315 NLRB 727 (1994).Imposed more onerous working conditions on Terris Kingin March/April 1995: On March 23 and in April 1995 sus-
pended Terris King: Terris King worked for Respondentfrom 1988 until September 9, 1995. He was a product
manager/checker. He was formerly a supervisor but the posi-
tion he held in his last 2 years with Respondent was not a
supervisory position.King was active in the 1994 union campaign. He and otheremployees gave out banners and union cards. During that
campaign Dennis Lawrence called King into his office. No
one else was present. Lawrence said to King, ‚‚T.K., I

know you are very strong individual with the employees out
there and I™m gonna talk to you on how to turn the union
around.™™ Lawrence asked King what it would take to turn
it around. King replied that he didn™t know what Lawrence
was talking about. Lawrence said, ‚‚Well, is your house note
due? Is your bills behind? Do your car payment need pay-
ing? Anything you need to be get done, we can get it done
for you.™™ King testified that Lawrence asked him about su-pervisory positions. King responded that he would thinkabout it.Charles ‚‚Mike™™ Saunders testified that Terris King wasoffered a supervisor™s position about a month before the
March 1994 NLRB election. Saunders, Paul Higgins, Dennis
Lawrence, and King were present in Lawrence™s office. Law-
rence asked King if he would think about taking a super-
visor™s job. Saunders testified that he did not recall anything
being said about the Union.On another occasion Lawrence asked Saunders and PaulHiggins to offer King a supervisor job. Lawrence commented
that supervisors could not vote for the Union. After reading
his prehearing affidavit Saunders testified that Lawrence said
King ‚‚wouldn™t be able to vote, and he was one of the main
people, you know, that brought the union in.™™ Lawrence said
that if we got King to be a supervisor ‚‚the rest of them
would probably follow him.™™ ‚‚Fall in line and follow him.™™Terris King was also involved in the first and second elec-tions in 1995. He wore union buttons, gave out cards and
leaflets, and testified for the Union. He was the union ob-
server at both 1995 elections.Around the first of March 1995, Operations ManagerJames Mitchum asked King to be on ‚‚our team™™ and take
a supervisory position. Mitchum told King that he could add
$5000 to his salary and King could become a team player.
Later on that same day Mitchum told King that he wanted
him to join their team and work with Mitchum on things.
King replied that he was working with Mitchum. Mitchum
said that if ‚‚the union comes in here, it™s gonna tear us
apart. You know, we need to work together and not get the
union in here ™cause I™m telling you the union™s not coming
in here. So, I™m asking you to get on our team.™™Two weeks later, Mitchum approached King on the raildock and told King that he needed an answer that day about
the supervisory position. King told Mitchum that he did not
want to be brought to that through the Union. Mitchum told
King, ‚‚Well, if you don™t want to join this team, T.K., you

won™t have another chance because, like I told you, the union
isn™t coming in here.™™James Mitchum denied that he offered anyone includingTerris King, a supervisory position because of the Union.Mitchum admitted that he did ask Terris King if Kingwould be interested in a supervisory position in February
1996. He denied there was a mention of union during that
conversation. King replied that he might be interested and
asked if there was an opening. Mitchum testified that he told
King there was not an opening. Mitchum denied that he told
King there would be an additional $5000 salary if King ac-
cepted the supervisory position. He denied that he ever of-
fered King a supervisory job.James Mitchum denied that he ever talked to Terris Kingabout the Union.King testified that he was suspended from work on twooccasions in 1995.King testified that he was suspended until further noticeduring March 1995. Dennis Lawrence took him over to the
office of General Manager Randy Kitchens. Kitchens told
King that he was suspended, because employee Ken Walls
complained that King had talked to Walls about the Union.
Walls said that King had told him that if the Union came
in he would be fired. Kitchens told King that he did not want
to hear King™s side of the story.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00272Fmt 0610Sfmt 0610D:\NLRB\325.027APPS10PsN: APPS10
 273UNITED REFRIGERATED SERVICESLater that day Dennis Lawrence phoned King. Lawrencetold King to report back to work 2 hours into the next shift.
Lawrence said that Ken Walls was still upset but that he was
‚‚gonna step over everybody and you™re coming back to
work.™™ King returned to work on March 24, 1995. He did
not lose pay because of that incident. Lawrence told King
that he was rescinding the suspension.On that same day, March 24, the Union filed a petition foran election. King testified that he was reassigned to work in
an isolated area, on the railcar. Before March King had ro-
tated for 3 months on the railcar job. Employees were rotated
to that job but King should not have been reassigned for sev-
eral months. Instead the normal rotation was broken and he
was assigned back to the railcar on March 24.According to Randy Kitchens, Ken Walls came to his of-fice and asked if he was being fired. Walls told Kitchens that
Terris King had told him that he was about to be fired.
Kitchens sent King home for the day but King was paid for
that day and no disciplinary action was taken. Kitchens
qualified his testimony saying that King may have been dis-
ciplined for disruptive behavior. Respondent offered into evi-
dence time records showing that Terris King was paid for the
time lost because he was sent home.There was no traffic in that area of his railcar job otherthan maintenance and the lift driver. Before March 24 King
had worked in areas with other employees. Also from March
24 his work became more physically difficult. He was re-
quired to lift 40-pound boxes by himself. Before that it was
a team effort and did not require full-time lifting by King.Shortly after March 24 James Mitchum came to King inthe railcar. Mitchum told King that it was gonna get kind of
rough in there but Mitchum talked about King giving him a
chance. Mitchum said, ‚‚The union™s gonna try to come back
in again and we want to get the union out of here. Give me
a chance and let me get everything situated and we™ll get to-
gether and we won™t have a union in here.™™ King said that
he had heard the same thing before. Mitchum said, ‚‚Well,
just give me a chance and believe me, after you give me this
chance, you won™t want to vote for the union.™™ Mitchum
also said, ‚‚T.K., I™ll tell you just like this. I got you out

here for a reason, and if anything happens, if I catch you
talking or out of your work area, you™ll be written up. If I
even hear you talking about the union, you™re gonna be fired.
So, this is the situation you put me in for not being on your
team.™™Mitchum identified from a summary of documents whichhe testified illustrated that Terris King had been assigned to
the rail dock from December 1, 1994, up to about March 10,1995. After March 10, Daryl Avery was assigned to the rail
dock as checker. King was occasionally assigned to the rail
dock some three to five times between March 10 and June
30, 1995. Mitchum testified that King was placed on limited
duty because of an injury in late March or early April 1995.
He denied that King was assigned to sweep the parking lot
or to engage in any activity in violation of the limitations
placed on King™s workload due to the injury.King testified that he was required to attend 5-minutemeetings. As shown above, only prounion employees on Re-
spondent™s hit-list attended those meetings. During the above
conversation, Mitchum referred to the 5-minute meetings as
including King™s buddies. King was not invited to attendother antiunion meetings that Respondent held for other em-ployees.James Mitchum admitted that in February 1995, he did askTerris King if King would be interested in a supervisory po-
sition. He denied there was a mention of union during that
conversation. King replied that he might be interested and
asked if there was an opening. Mitchum testified that he told
King there was not an opening. Mitchum denied that he told
King there would be an additional $5000 salary if King ac-
cepted the supervisory position. He denied that he ever of-
fered King a supervisory job.On April 4, 1995, King was awarded a verbal warning.One forklift driver left the area due to another assignment.
As he was leaving and his replacement arrived, King was
taking the paperwork from one and giving it to the replace-
ment. Mitchum walked up and yelled, ‚‚What are y™all
doing?™™ After the three employees explained they were get-
ting the paperwork for the forklift, Mitchum replied, ‚‚Well,
I don™t think y™all are talking about any paperwork. This is
a verbal for all of you guys. This is called an unauthorized
break.™™Later that week, James Mitchum called King into DennisLawrence™s office. Lawrence was also present. Mitchum
showed King a written warning including 3 days™ suspension
for the above incident. King told Mitchum that the warning
indicated he had a previous warning for unauthorized break.
King testified that was not true. He had not received a pre-
vious warning for unauthorized break. Mitchum replied that
King had a previous warning in November 1994. King asked
to see that warning, and Mitchum replied that King could not
see the warning.James Mitchum identified a verbal warning issued toTerris King dated November 8, 1994, for ‚‚wasting time™™ as
the previous warning for unauthorized break. King did not
sign that warning.Mitchum testified that he gave verbal warnings to TerrisKing, Jeremiah James, Steve Lipsey, and Daryl Craig be-
cause they were engaged in a long conversation on the rail
dock. Jeff Kyser told Mitchum the employees were taking an
unauthorized break. The four employees made no effort to
disperse after seeing Mitchum. The warning issued on that
occasion was dated April 7, 1995.Mitchum testified that as to the April 4, 1995 incident,King was not suspended. Instead King was warned that he
could be suspended on the next similar violation. According
to Mitchum he has written up other employees for similar
violations.James Mitchum admitted that employees are allowed totake breaks in addition to scheduled breaks. For example em-
ployees that work in the freezer may come out occasionally
to warm up and employees are permitted to go to the bath-
room as needed even though they are not on break. Mitchum
defined unauthorized break as any break in action that is not
productive such as loitering and wasting time.J. Findings1. CredibilityAs shown here, I credit the testimony of Terris King andCharles Saunders. Dennis Lawrence did not testify. I do not
credit the testimony of James Mitchum.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00273Fmt 0610Sfmt 0610D:\NLRB\325.027APPS10PsN: APPS10
 274DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
As shown in more detail here, I do not credit the testi-mony of James Mitchum or Randy Kitchens in view of their
demeanor and the full record.2. ConclusionsAs to whether Respondent illegally imposed more onerousworking conditions and suspended Terris King because of his
union activities, I shall first consider whether the General
Counsel proved through persuasive evidence that the Re-
spondent acted out of antiunion animus in refusing to hire
the alleged discriminatees. Manno Electric, 321 NLRB 278fn. 12 (1996); Wright Line, 251 NLRB 1083 (1980), enfd.662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989
(1982); NLRB v. Transportation Management Corp., 462U.S. 393 (1983).The record shows without dispute that Respondent knewof King™s union activities from 1994 and afterward. Re-
spondent felt that King one of the union leaders and offered
King a supervisory position to keep him from voting Union
in 1994 and to influence other employees to vote against the
Union.The credited testimony of King proved that Respondentoffered him a supervisory position in early March 1995 in
order to have King join Respondent™s team in fighting the
Union. King was told he would realize a $5000 salary in-
crease. King was told that he would not have another chance
to be a supervisor if he did not join Respondent™s team dur-
ing the union campaign.Terris King was suspended from work during March 1995,on the assertion that he had threatened employee Ken Walls
with discharge. Ken Walls did not testify, and I do not credit
the hearsay testimony that Walls was threatened by King. Al-
though the record show that King™s March suspension wasrescinded, I am convinced that he was suspended. In view
of the full record including the credited testimony that King
was threatened with discharge if he was caught talking about
the Union, I find that the General Counsel proved that Re-
spondent was motivated to suspend King, because of his
union activities. I find that Respondent engaged in pretext in
finding that King was falsely accused of threatening em-
ployee Walls. I find that Respondent failed to prove that it
would have suspended King in the absence of his union ac-
tivities.As shown here, I find that Respondent™s award of a warn-ing to King, as well as Jeremiah James, Steve Lipsey, and
Daryl Craig, on April 4, 1995, constituted conduct in viola-
tion of Section 8(a)(1) and (3) of the Act. All those employ-
ees were known by Respondent as union supporters. The
credited testimony illustrated that the employees were not en-
gaged in activity which normally resulted in Respondent
issuing warnings and that Respondent took that action be-
cause of a fear that the employees were talking about the
Union. As shown above, employees including Terris King,
were warned of discharge if caught talking about the Union.
Respondent failed to prove that it would have suspended
King in the absence of his union activities.I credit the testimony of Terris King showing that after hissuspension he was assigned to a low traffic work area. I also
credit his testimony showing that work was more difficult
than other assignments. Yale New Haven Hospital, 309NLRB 363 (1992). He suffered a strain in his right shoulder
while on that job and was placed on light duty. The creditedtestimony showed that Respondent routinely rotated checkersto the railcar job, that King had recently completed his rota-
tion at that job and that he was no due for another assign-
ment for several months.Terris King was assigned to a more onerous job in a lowtraffic area during the period before the first 1995 election.
In view of the full record including the credited testimony
showing that James Mitchum threatened King with discharge
if he was caught talking about the Union, I find that King
was reassigned to the isolated area of the railcar, because of
his union activity. The General Counsel proved a prima facie
case of discrimination. Respondent failed to proved that King
would have been assigned to an isolated work area in the ab-
sence of his union activities. The record shows that although
King was assigned light duty work, that assignment occurred
after he was isolated on the railcar job. The record shows
and I find that Respondent engaged in action in violation of
Section 8(a)(1) and (3) of the Act.3. Discharged Phillip Johnson on March 3, 1995Phillip Johnson testified that he worked for Respondentfrom June 1992 until March 3, 1995. When discharged he
was a forklift operator. Johnson was the employee that first
suggested contacting the Union before the 1994 union cam-
paign. He passed out union flyers during that campaign. He
spoke to employees about the Union and he wore a union
button.Johnson recalled that he had three or four conversationsabout the Union with Supervisor Paul Higgins. Early in 1994
Paul Higgins came in the freezer where Johnson was work-ing and said to Johnson that he had heard Johnson was in
charge of some union activities, that Vince Banks was the
head and Johnson was the vice president. Johnson told Hig-
gins that he did not know what he was talking about.Subsequently Higgins came in the freezer and told John-son that he had lied to him. He told Johnson that he was in
charge or whatever. Higgins said that he knew that Johnson
and Vince were in charge. Higgins asked Johnson, ‚‚What do
y™all want? Right now is the time to get anything you want.™™
Higgins said, ‚‚Y™all got it made. Right now is the time to
get anything you want.™™ Johnson responded, ‚‚We don™t
have it made, Paul. You™ve got it made. I don™t know what
you™re talking about this union thing.™™ Higgins told Johnson,
‚‚I know you™re lying. If you got something to do with this,
Dennis is gonna fire you when all this blows over.™™ Higgins
said there was no possible way to win the election.On the day before the March 1994 election, Higginsflagged Johnson down as he was driving out of the plant
parking lot. Higgins asked if there was anything he could do
and was Johnson still in the Union. Was there anything he
could do to change Johnson™s mind? Johnson told Higgins
no.Late in 1994 Higgins told Johnson that Dennis Lawrencehad said that Johnson had come through the doors ‚‚fork
first.™™ Johnson told Higgins that he knew he did not do that.
Higgins then said, ‚‚Well, hey, look, man, Dennis [Law-
rence] is watching you. Be careful.™™Johnson testified that it was the practice not to write upemployees for tardiness if they called in within 2 hours of
their shift starting. He called in one morning around 30 min-
utes late and told Supervisor Mike Saunders that his car had
stopped on the freeway. When Johnson arrived Saunders toldVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00274Fmt 0610Sfmt 0610D:\NLRB\325.027APPS10PsN: APPS10
 275UNITED REFRIGERATED SERVICEShim that Dennis Lawrence had told him to write up Johnson.Johnson refused to sign the writeup. Johnson was shown his
affidavit on cross-examination and he admitted that he dated
the above incident in September 1994.Randy Kitchens testified that Respondent™s attendance pol-icy required that each employee be shown as tardy when
they clock in late. He examined records and testified that
neither Ray Sanders nor Brian Levan was tardy at any time
in the week of August 8 through 12, 1994.On one occasion Mike Saunders told Johnson and TerrisKing that Dennis Lawrence had some type of hit list of the
people that he wanted Saunders to help get out of the com-
pany. As shown above, I credit testimony showing that Re-
spondent identified union supporters on a hit list.Johnson received warnings from Operations ManagerJames Mitchum for talking on the job. The record contains
warning for talking dated November 7 and 8, 1994. After the
second warning Johnson met with Mitchum and Dennis Law-
rence. Johnson testified that he asked Lawrence why was he
writing him up for stuff that he was not writing up anybody
else. Lawrence told Johnson that ‚‚it seemed like you™re un-
happy here. Why don™t you just leave? You™re making it bad
for everybody else.™™ Before he left the office Lawrence gave
him ‚‚some kind of little format that goes like, ‚As sure as
God makes green apples, I™m gonna fire you, Peanut Butter,
the next time I catch you talking.™™™ Peanut Butter is John-
son™s nickname.Johnson was fired on March 3, 1995. Early in the weekof his discharge he told James Mitchum that he had four
extra cases left over from a load. Mitchum told him to un-
load those four cases in E-50. On the day of his discharge
Johnson had a load that was 49 cases short. He told Mitchum
and Mitchum told him to go and get those four extra cases.
Later that day Mitchum discharged Johnson for ‚‚lot jump-
ing.™™ Mitchum told Johnson that he knew he had told John-
son to get those extra cases but from what Johnson™s paper-
work it looks like Johnson did not do what Mitchum said.
Johnson testified that Dennis Lawrence wanted to see him
before he left but he just left the building. Jesse Jenkins was
present during Johnson™s discharge. Johnson testified that lot
jumping is common practice and that no one had been dis-
charged before he was.Vincent Banks was also terminated on March 3, 1995.Banks was the checker that checked the lots going into the
trucks. He was also accused of lot jumping as to the incident
that resulted in both he and Johnson being fired. However,
after Banks went back and talked with Randy Kitchens,
Banks was reinstated. James Mitchum testified that instead of
termination Banks was suspended for 3 days without pay.
According to Mitchum Jesse Jenkins removed the wrap on
the load in question while Banks was on break. The wrap
shows the lot number and its removal prevented Banks from
being able to check the number. The circumstances of Banks
suspension is outlined in a memorandum from Dennis Law-
rence dated March 7, 1995.James Mitchum testified that he is sure that Vincent Bankssupported the Union but that Banks never told him of his
views of the union campaign.Division Sales and Operations Manager Randy Kitchenstestified that Respondent™s disciplinary policy involves class
I and class II offenses. Class I may involve an immediate
termination or suspension.Randy Kitchens described lot jumping as incorrectlyclaiming that some portion of a lot was actually part of an-
other lot. That practice is prohibited. Instead if an employee
is unable to locate a complete lot he should report that to
his supervisor. An employee should not take it on himself to
substitute from another lot, sufficient product when he is un-
able to locate the complete designated lot.Randy Kitchens testified that he learned that the Unionhad filed a petition in the early afternoon on March 27, 1995.James Mitchum testified that the employees were finallycautioned against lot jumping in February 1995. The employ-
ees were told that anyone violating the prohibition against lot
jumping would be terminated. Shortly thereafter during
March, Phillip Johnson was discovered to have engaged in
lot jumping by claiming to have shipped out 1000 cases of
the same lot. However, on the following day 50 cases of that
lot were found in the warehouse.K. Findings1. CredibilityI credit the testimony of Phillip Johnson. Paul Higgins didnot testify. I do not credit the testimony of James Mitchum
or Randy Kitchens. Dennis Lawrence did not testify.2. ConclusionsAs to whether Respondent illegally discharged PhillipJohnson, I shall first consider whether the General Counsel
proved through persuasive evidence that the Respondent
acted out of antiunion animus in refusing to hire the alleged
discriminatees. Manno Electric, 321 NLRB 278, 280 fn. 12(1996); Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982); NLRBv. Transportation Management Corp., 462 U.S. 393 (1983).As shown above, the record proved that Phillip Johnsonengaged in union activity in both 1994 and 1995. Respondent
was fully aware of Johnson™s union activity. Respondent
threatened employees including Johnson with discharge be-
cause of their union activity.Before he started working for Respondent Jeffrey Clay hada second interview with James Mitchum in October 1994.
Clay was offered the warehouse supervisor job and he ac-
cepted. During that interview Mitchum gave Clay the namesof employees that Mitchum described as troublemakers.
Those names included Phillip Johnson, Terris King, Jeremiah
James, Vince, Daryl, and Sterling. Mitchum said to look out
for those guys, that they had a lot of influence, knew a lot
and could cause trouble for Clay. Mitchum said they were
guys that he felt like were trying to push the Union. Once
of twice Mitchum told Clay that ‚‚those are the guys we feel
like they™re pushing union.™™ Mitchum said that if those guys
cause trouble that Clay should write them up and he told
Clay how to go about writing up those guys.Around the first of March 1995, Operations ManagerJames Mitchum asked Terris King to be on ‚‚our team™™ and
take a supervisory position. Mitchum told King that he could
add $5000 to his salary and King could become a team play-
er. Later on that same day Mitchum told King that he wanted
him to join their team and work with Mitchum on things.
King replied that he was working with Mitchum. Mitchum
said that if ‚‚the union comes in here, it™s gonna tear us
apart. You know, we need to work together and not get theVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00275Fmt 0610Sfmt 0610D:\NLRB\325.027APPS10PsN: APPS10
 276DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
union in here ™cause I™m telling you the union™s not comingin here. So, I™m asking you to get on our team.™™Johnson was fired in March 1995, for allegedly lot jump-ing. The record shows that Johnson was the first employee
fired for lot jumping and another employee involved in the
same incident was not fired. Vincent Banks was the checkerinvolved in the same incident with Johnson. Respondent con-
tends that he was initially discharged then suspended Banks
after talking to Randy Kitchens about the incident.Moreover, the credited testimony shows that Phillip John-son told James Mitchum of the problems with the lots that
lead to his discharge. Mitchum admitted to Johnson that
Johnson had advised him about the problem but he con-
tended that Johnson did not follow his directions.Randy Kitchens testified as to the difference between lotjumping and force filling. Lot jumping is prohibited whereas
force filling is an allowed practice. As to the role of the lift
operator the difference in the two concerns whether he noti-
fied the supervisor of the problem with filling a lot. In the
case of Phillip Johnson the credited testimony showed that
Johnson told James Mitchum of he inability to find sufficient
lots to fill an order. Thereafter, he followed Mitchum™s direc-
tion as to how to fill out the order. James™ action complied
with Kitchens™ definition of force filling. Even though the
computer may not have reflected force filling, that would not
have been the fault of Phillip Johnson. Mitchum and the
checker, Vincent Banks, would have been responsible for the
computer.I find that the credited evidence revealed that Phillip John-son did not engage in lot jumping. Instead he followed direc-
tions of James Mitchum in force filling an order. The evi-
dence revealed that employees are not normally disciplined
for actions similar to that of Johnson. I am convinced that
Respondent used that incident as a pretext in order to dis-
charge Phillip Johnson.The General Counsel proved that Respondent was moti-vated to discharge Phillip Johnson because of Johnson™s
union activities. Respondent failed to show that it would
have discharged Johnson in the absence of his union activi-
ties. The record showed that Respondent did not crackdown
against the practice of lot jumping until its employees en-
gaged in union activity, that Phillip Johnson never engaged
in lot jumping, that Respondent used that allegation as a pre-
text to discharge Johnson and the alleged crackdown was
discriminatorily applied to prounion employee Phillip John-
son. I find that Respondent did not prove that it would have
discharged Johnson in the absence of his union activities.3. ObjectionsThree NLRB elections were held. In the first, in March1994, a majority of the votes were cast against the Union.
No objections were filed. Another election was held in Case
10ŒRCŒ14602 among employees in the below-described col-
lective-bargaining unit on May 12, 1995, and a majority of
the employees voting in that election selected the Union as
their bargaining representative:All full-time and regular part-time warehouse mainte-nance and plant clerical workers employed by Respond-
ent at its three Birmingham, Alabama locations includ-
ing forklift operators, lumpers, checkers, lead workers
and warehouse, dock and customer service clerks butexcluding all office clerical employees, professionalemployees, guards and supervisors as defined in the
Act.By June 13 stipulation the parties agreed to set aside theMay 12 election. On June 30 a rerun election was held. A
majority of the votes were cast against the Union. The Union
filed objections. On November 3, 1995, the Regional Direc-
tor issued an order consolidating cases in which he found
that of approximately 44 eligible voters, 14 cast valid votes
for the Union, and 26 cast valid votes against the Union. The
documents in evidence show that the objections were
stamped received in the NLRB office on July 7, 1995. The
Regional Director held that the objections were filed on July
7 and that they were timely. I reject Respondent fourth af-
firmative defense in its answer that the Union™s objection
were not timely. In his order the Regional Director held,
among other things:Petitioner™s objections make reference to ‚‚By this andother actions, the Employer interfered with the employ-
ees™ choice and the election should also be set aside.™™
Although not specifically alleged by the Petitioner as
objectionable conduct, the investigation of the objec-
tions and a concomitant unfair labor practice charge
disclosed evidence, encompassed by the reference toŠ
‚‚this and other actions,™™ that the Employer, during the
critical period of May 12, 1995, to June 30, 1995, en-
gaged in unlawful threats, promises, intimidation, sus-
pensions and discharges. Such evidence of objection-
able conduct, although not specifically alleged, may be
considered. Framed Picture Enterprise, Inc., 303 NLRB722 (1991); White Plains Lincoln Mercury, 288 NLRB1133 (1988).Clarence Brown works for the Union. Brown testified thathe represented the Union at the June 30 election. According
to Brown he requested Jeremiah James as the union observer
in the presence of the NLRB agent and attorneys for Re-
spondent. Respondent objected saying that if the Union used
James Respondent would file objections to the election.
Brown then requested that Terris King be the union observer.As shown above Respondent engaged in activity in viola-tion of Section 8(a)(1) and (3) of the Act. Many of those in-
cidents occurred during the period after the first 1995 elec-
tion on May 12 and before the second election on June 30.As shown above I find that on May 12, 1995, immediatelyafter Jeremiah James voted in the NLRB election, James
Mitchum talked to James at the rail dock. Mitchum told
James that it won™t be long now. He said that James would
not be with them long. James replied, ‚‚You keep threatening
me but you don™t even know how I voted. Mitchum said that
it didn™t matter how James voted that James was on his list
and he was gonna get rid of him anyway. James testified that
Mitchum said that he was going to get rid of T.K., Daryl

Craig, Phillip Johnson, and James. I find that Mitchum™s
comments constitute a violation of Section 8(a)(1) and objec-
tionable conduct which occurred between the May 12 and
June 30, 1995 elections.James Mitchum told Jeremiah James to stop filing chargesagainst him at the Labor Relations Board. After looking at
his affidavit James testified that conversation occurred in
June 1995. Mitchum said that was hurting his job. He wantedVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00276Fmt 0610Sfmt 0610D:\NLRB\325.027APPS10PsN: APPS10
 277UNITED REFRIGERATED SERVICESto bring his family to Birmingham but they wouldn™t comebecause they wasn™t sure he was gonna have a job. Mitchum
said that he felt his job was in jeopardy because one of the
reasons he was hired was to keep the Union from coming
in and that a group including James, Daryl Craig, Vincent
Banks, Terris King, and Lipsey were gonna be fired. That
threat of discharge also constitutes objectionable conduct
which occurred between the May 12 and June 30, 1995 elec-
tions.As shown above I find that Respondent was motivated todischarge Jeremiah James in June 1995, because of James™
union activities. Respondent failed to prove that it would
have suspended or discharged James in the absence of his
union activities. That activity constitutes objectionable con-
duct which occurred between the May 12 and June 30, 1995
elections.In view of those incidents I find that the June 30 electionshould be set aside.4. Requested bargaining orderThe General Counsel alleged that Respondent™s allegedunfair labor practice are so serious and substantial in char-
acter that the possibility of erasing the effects of those unfair
labor practices and conducting a fair rerun of the June 30,
1995 election by the use of traditional remedies is slight, and
the employees™ sentiments regarding representation, having
been expressed through the results of the May 12, 1995 elec-
tion would, on balance, be protected better by the issuance
of a bargaining order than by traditional remedies alone.I find in agreement with the General Counsel that theUnion demonstrated majority status by winning the May 12,
1995 election. Benjamin Coal Co., 294 NLRB 572 (1989).During that May 12 election 22 employees voted for and 18
employees voted against the Union.I find that the unfair labor practices are so serious andsubstantial in character that the possibility of erasing the ef-
fects of those illegal acts and conducting a fair rerun of the
June 30, 1995 election is slight and the employees™ senti-
ments expressed in the May 12 election would, on balance,
be better protected by issuance of a bargaining order. The
unfair labor practices including threats of discharge, warn-
ings, suspensions and discharges are especially serious and
substantial in character. Additionally the continuing nature of
Respondent™s antiunion action against its employees increase
the likelihood that traditional remedies would be ineffective.Respondent™s antiunion campaign may be depicted by acalendar showing approximate dates starting before the 1994
NLRB election. As shown above:Before March 1994Respondent offered TerrisKing supervisory position
because of the union
campaign.Respondent held super-visory meetings and tried to
identify union supporting
employees.Respondent instructedsupervisors to write up union
supporters for any little thing
that come up.Respondent held 5-minutemeetings for employees on the
hit-list as union supporters.General Manager DennisLawrence threatened employee
Jeremiah James that Res-
pondent would like to get rid
of Terris King, Daryl Avery,
Phillip Johnson, Daryl Craig
and J.R. and to keep the

Union out of the warehouse.Supervisor Paul Higginstold Jeremiah James to watch
out because Respondent knew
he was a union organizer and
James™ name was on
Respondent™s hit list.September 1994James Mitchum toldJeremiah James that he had
been hired to get rid of
employees including Terris
King, Daryl Avery, Phillip
Johnson, Daryl Craig, and
J.R.
October 1994James Mitchum toldsupervisor applicant Jeffrey
Clay that employees Jeremiah
James, Terris King, Phillip
Johnson, Vincent Banks,
Daryl Craig, and Sterling were
troublemakers and union
pushers.October 1994ŠApril1995Supervisors told byRespondent (Mitchum) to look
out for Terris King, Phillip
Johnson, Jeremiah James,
Vince, Daryl, and Sterling
because Respondent feels
those guys are pushing the
Union and they should be
written up.Supervisor Jeffrey Clay toldJeremiah James that he was to
harass and intimidate
employees named on
Respondent™s hit-list and that
Respondent would like to get
rid of those employees.March 1995James Mitchum offered asupervisory position to Terris
King in order to have King
assist in opposing the Union.Mitchum told King that if hedid not join team in fighting
the Union he would not have
another chance to be a
supervisor.Mitchum threatened todischarge Jeremiah James
because of James™ union
activities.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00277Fmt 0610Sfmt 0610D:\NLRB\325.027APPS10PsN: APPS10
 278DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Mitchum told James hewould be better able to
finance trips to see his
paralyzed son if James
opposed the Union.March 3, 1995Discharged Phillip Johnsonin violation of Section 8(a)(3).March 23, 1995Issued warning andsuspension to Terris King in
violation of Section 8(a)(3).After March 24, 1995Mitchum asked JeremiahJames to support Respondent
in its opposition to the Union
and threatened to fire James if
James was caught talking
about the Union.April 4, 1995Jeremiah James, TerrisKing, Steve Lipsey, and Daryl
Craig were verbally warned
for unauthorized break
because of their union
support.March 31, 1995Respondent issued an illegalwarning to Daryl Craig in
violation of Section 8(a)(3).March/April 1995Former Warehouse ManagerJeffrey Clay admitted that he
told Jeremiah James that
Dennis Lawrence wanted to
get rid of James, Phillip
Johnson, Terris King, and
both Daryls.Dennis Lawrence threatenedto get rid of the most apparent
union supporters. James
Mitchum interrogated
Jeremiah James about the
Union and told James it would
be in his financial interest to
vote against the Union.Respondent (Mitchum)required Jeremiah James to
cancel his computer class
because of James™ union
support.Dennis Lawrence toldsupervisors to listen to any
employees™ conversations and
to watch what they said to
employees, that he hated
employees had petitioned for
the Union.Lawrence told SupervisorClay that Respondent had
wanted to get rid of everyone
it suspected of voting Union
in 1994 and that only
employees that declared their
opposition to the Union would
survive in 1995.Mitchum threatenedJeremiah James with discharge
on several occasions because
James supported the Union.Respondent imposed moreonerous working conditions on
employee Terris King in
violation of Section 8(a)(3).April 1995Issued warning andsuspension to Terris King in
violation of Section 8(a)(3).After April 29, 1995Dennis Lawrence threatenedJeremiah James that
Respondent (Gail Adams)
wanted to get rid of him.Before May 12, 1995Dennis Lawrence threatenedto fire Jeremiah Johnson May
12, 1995 NLRB conducted
election. Mitchum threatened
to discharge Jeremiah James
because he was on the hit-list
of employees that supported
the Union.June 1995Respondent (Mitchum) toldJeremiah James to stop filing
charges with the NLRB and
that it knew that union support
was coming from employees
Jeremiah James, Daryl Craig,
Vincent Banks, Terris King,
and Lipsey.June 20, 1995Jeremiah James suspendedfrom work in violation of
Section 8(a)(3).June 22, 1995Jeremiah James dischargedin violation of Section 8(a)(3).July 1995Randy Kitchens toldemployees that Respondent
knew employees were going
to NLRB and making state-
ments. Kitchens told
employees that he would not
let the Union come in.In view of the credited record, I am convinced that Re-spondent™s illegal activity throughout 1994 and 1995 punc-
tuated by hallmark violations including numerous threats of
discharge, warnings, suspensions, and discharges to several
of the very employees that Respondent held out as union
pushers and supporters throughout those years, illustrates that
normal remedies would be ineffective. I am convinced and
find that a bargaining order should issue. Benjamin Coal Co.,294 NLRB 572 (1989).CONCLUSIONSOF
LAW1. United Refrigerated Services, Inc. is an employer en-gaged in commerce within the meaning of Section 2(6) and
(7) of the Act.2. United Steelworkers of America, AFLŒCIOŒCLC is alabor organization within the meaning of Section 2(5) of the
Act.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00278Fmt 0610Sfmt 0610D:\NLRB\325.027APPS10PsN: APPS10
 279UNITED REFRIGERATED SERVICES3. Respondent, by threatening its employees with dis-charge; creating the impression of surveillance of its employ-
ees™ union activities; by promising its employees improved
working conditions and promotions in order to defeat their
union organizing efforts; and by telling its employees that it
would know if they contacted the NLRB, has engaged in
conduct violative of Section 8(a)(1) of the Act.4. Respondent, by changing the working conditions of itsemployee Jeremiah James; by warning, suspending, and dis-
charging Jeremiah James because of his union activities; by
warning its employee Daryl Craig because of his union ac-
tivities; by imposing more onerous working conditions and
suspending employee Terris King because of his union ac-
tivities; and by discharging its employee Phillip Johnson be-
cause of his union activities; has engaged in conduct viola-
tive of Section 8(a)(1)and (3) of the Act.5. All full-time and regular part-time warehouse mainte-nance and plant clerical workers employed by Respondent at
its three Birmingham, Alabama locations (currently located at
600 & 700 West 25th Avenue, and 1801Š4th Street West),
including forklift operators, lumpers, checkers, lead workers
and, warehouse, dock, and customer service clerks, but ex-
cluding all office clerical employees, professional employees,
guards and supervisors as defined in the Act constitute a unit
appropriate for the purposes of collective bargaining within
the meaning of Section 9(b) of the Act.6. United Steelworkers of America, AFLŒCIOŒCLC is andhas been, since May 12, 1995, the designated representativeof a majority of employees in the unit described above and
is the exclusive bargaining representative of the aforesaid
employees within the meaning of Section 9(b) of the Act.7. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section
2(6), (7), and (8) of the Act.THEREMEDYHaving found that Respondent has engaged in unfair laborpractices, I shall recommend that it be ordered to cease and
desist therefrom and to take certain affirmative action de-
signed to effectuate the policies of the Act.As I have found that Respondent has illegally warned, sus-pended, and discharged its employees Jeremiah James, Daryl
Craig, Terris King, and Phillip Johnson in violation of sec-
tions of the Act, I shall order Respondent to offer employees
James and Johnson immediate and full employment to their
former jobs or, if those jobs no longer exist, to substantially
equivalent positions without prejudice to their seniority or
other rights and privileges. I further order Respondent to
make Jeremiah James, Daryl Craig, Terris King, and Phillip
Johnson whole for any loss of earnings suffered as a result
of the discrimination against them and that Respondent re-
move from its records any reference to the unlawful actions
against Jeremiah James, Daryl Craig, Terris King, and Phillip
Johnson and notify James, Craig, King, and Johnson in writ-
ing that Respondent™s unlawful conduct will not be used as
a basis for further personnel action. Backpay shall be com-
puted as described in F.W. Woolworth Co
., 90 NLRB 289(1950), with interest as described in New Horizons for theRetarded, 283 NLRB 1173 (1987).[Recommended Order omitted from publication.]VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00279Fmt 0610Sfmt 0610D:\NLRB\325.027APPS10PsN: APPS10
